UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Long-term return consistent with preservation of capital Net asset value December 31, 2011 Class IA: $14.11 Class IB: $14.20 Total return at net asset value Barclays Capital Russell 3000 U.S. Aggregate (as of 12/31/11) Class IA shares* Class IB Shares† Index Bond Index 1 year -0.18% –0.42% 1.03% 7.84% 5 years 7.09 5.99 –0.07 37.01 Annualized 1.38 1.17 –0.01 6.50 10 years 51.75 48.99 41.26 75.35 Annualized 4.26 4.07 3.51 5.78 Life 421.01 402.94 761.99 431.85 Annualized 7.15 6.99 9.43 7.24 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Global Asset Allocation Fund 1 Report from your fund’s manager What was the macroeconomic environment for the year ended December 31, 2011, and how did the fund perform? The year opened on a generally positive note, as investors seemed convinced that global economic growth had taken firm root. The behavior of equities, interest rates, and currencies all seemed to exhibit this growth-oriented conviction. By mid year, however, a new set of distressing headlines began emerging from the eurozone. The sovereign debt woes of Europe, coupled with worries about slower growth in the emerging markets and the United States, reintroduced risk and uncertainty to the global capital markets, precipitating a broad sell-off across many sectors and geographic regions on renewed recession fears. Against this shifting backdrop, Putnam VT Global Asset Allocation Fund’s class IA shares tendered a modest loss at net asset value. How did the equity and fixed-income markets perform during the period? Global equity markets generally peaked in April 2011 and declined thereafter amid high volatility. U.S. equities regained some momentum toward year-end, but international equity markets, including emerging markets, fell for the 12 months as a whole. Bond markets generally delivered positive results for the year, but there was a disparity between the first part of the period, when credit sectors, including high-yield corporate bonds, outperformed high-quality bonds, and mid-year results, when that trend reversed. Toward period-end, however, the credit sector rebounded, producing gains for the year as a whole. Which asset classes detracted most from performance? The fund had a strategic weighting in international equities but, as worries about global recession grew, that positioning proved detrimental. Additionally, during the extreme market volatility of the summer months, we began to move toward an underweight position in large-cap equities and an overweight position in fixed-income securities. This strategy helped for a while, but when U.S. stocks began to rebound in the final quarter of the period, our underweight position in that asset class detracted. Where did the fund find better performance? Among the contributors to performance were overweight positions in U.S. small-cap stocks, as well as in high-yield securities, where spreads remained attractive and corporate credit fundamentals were strong. Opportune security selection in international equities also helped performance, as did our thematic equity strategies, which seek to benefit from specific economic or market trends. What impact did foreign currency exposures have on your results? We generally hedge a portion of our foreign currency exposure with forward currency contracts. By way of background, a forward currency contract-holder is obligated to buy or sell the underlying currency at a specified price, at a specified quantity, and on a specified future date. We had some benefits from currency hedging early in the year. However, a short position in the Japanese yen during March had an adverse impact when the yen strengthened in the aftermath of Japan’s earthquake and tsunami. In the past several months, some of our hedging efforts have been more helpful as the dollar has strengthened. However, the euro remained surprisingly resilient until the final few weeks of the period, despite Europe’s problems. In this case, the fund’s hedging strategy did not help results. What role do derivatives play in the portfolio? We use a variety of derivatives to establish exposures in the fund. I have already described that we use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk, generate income, and enhance returns. We use futures contracts to allow some of the fund’s cash to become exposed to equity markets. This gives us flexibility to manage exposure to market risk. With total return swaps, we manage or hedge exposures to countries and sectors, and we employ interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market risk, or to gain exposure to specific securities or groups of securities. What is your near-term outlook for 2012? Broad asset-class diversification remains the backbone of our investment strategy. As we search for what we believe will be attractive ways to diversify the fund’s exposure to risk, we are currently maintaining a generally defensive stance. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Our allocation of assets among permitted asset categories may hurt performance. Current and future portfolio holdings are subject to risk. 2 Putnam VT Global Asset Allocation Fund Your fund’s managers Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your fund’s managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Global Asset Allocation Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.48 $5.71 $4.63 $5.90 Ending value (after expenses) $952.70 $951.70 $1,020.62 $1,019.36 Annualized expense ratio† 0.91% 1.16% 0.91% 1.16% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Global Asset Allocation Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Asset Allocation Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Asset Allocation Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 15, 2012 Putnam VT Global As set Allocation Fund 5 The fund’s portfolio 12/31/11 COMMON STOCKS (48.4%)* Shares Value Basic materials (2.6%) Agrium, Inc. (Canada) 123 $8,255 Albemarle Corp. 5,600 288,456 American Vanguard Corp. 1,652 22,038 Andersons, Inc. (The) 57 2,489 ArcelorMittal (France) 458 8,357 Archer Daniels-Midland Co. 340 9,724 Arkema (France) 367 25,927 BASF SE (Germany) 2,834 197,647 BBMG Corp. (China) 59,000 39,183 BHP Billiton, Ltd. (Australia) 4,738 167,245 Black Earth Farming, Ltd. SDR (Sweden) † 606 1,217 Boise, Inc. 2,485 17,693 Cambrex Corp. † 3,771 27,076 Carillion PLC (United Kingdom) 11,252 52,345 CF Industries Holdings, Inc. 71 10,294 China Shanshui Cement Group, Ltd. (China) 22,000 14,635 Compagnie de Saint-Gobain (France) 397 15,215 Cresud S.A.C.I.F. y A. ADR (Argentina) 247 2,813 Cytec Industries, Inc. 3,800 169,670 Domtar Corp. (Canada) S 1,798 143,768 First Quantum Minerals, Ltd. (Canada) 380 7,479 Fletcher Building, Ltd. (New Zealand) 9,581 45,765 Fortescue Metals Group, Ltd. (Australia) 8,232 36,066 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) S 15,600 573,924 Georgia Gulf Corp. † 748 14,579 Golden Agri-Resources, Ltd. (Singapore) 12,000 6,596 GrainCorp, Ltd. (Australia) 716 5,744 Horsehead Holding Corp. † 1,127 10,154 Incitec Pivot, Ltd. (Australia) 2,057 6,527 Innophos Holdings, Inc. 1,796 87,214 Innospec, Inc. † 988 27,733 International Flavors & Fragrances, Inc. 4,900 256,858 Intrepid Potash, Inc. † 177 4,006 K&S AG (Germany) 442 19,930 KapStone Paper and Packaging Corp. † 3,552 55,908 Koninklijke DSM NV (Netherlands) 1,715 79,466 Koppers Holdings, Inc. 1,217 41,816 Kraton Performance Polymers, Inc. † 1,159 23,528 KWS Saat AG (Germany) 13 2,592 L.B. Foster Co. Class A 460 13,013 Lanxess AG (Germany) 719 37,200 Louisiana-Pacific Corp. † 3,244 26,179 LyondellBasell Industries NV Class A (Netherlands) 3,500 113,715 MeadWestvaco Corp. 10,242 306,748 Minerals Technologies, Inc. 502 28,378 Monsanto Co. 2,851 199,770 Mosaic Co. (The) 131 6,606 NewMarket Corp. S 128 25,358 Nitto Denko Corp. (Japan) 4,300 153,602 Nufarm, Ltd. (Australia) † 1,026 4,358 OM Group, Inc. † S 1,723 38,578 PolyOne Corp. 3,658 42,250 Potash Corp. of Saskatchewan, Inc. (Canada) 366 15,108 COMMON STOCKS (48.4%)* cont. Shares Value Basic materials cont. PPG Industries, Inc. S 5,900 $492,591 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,589 Rio Tinto PLC (United Kingdom) 4,425 214,146 Rio Tinto, Ltd. (Australia) 5,160 319,373 Sealed Air Corp. 6,100 104,981 SLC Agricola SA (Brazil) 272 2,260 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 11,416 Syngenta AG (Switzerland) † 957 281,662 TPC Group, Inc. † 2,033 47,430 Uralkali (Russia) 3,776 27,447 Vale Fertilizantes SA (Preference) (Brazil) F 634 8,518 Vilmorin & Cie (France) 29 2,759 Viterra, Inc. (Canada) 597 6,294 voestalpine AG (Austria) 2,649 74,535 W.R. Grace & Co. † 2,051 94,182 Weyerhaeuser Co. R 8,900 166,163 Wilmar International, Ltd. (Singapore) 2,000 7,704 Xstrata PLC (United Kingdom) 3,615 54,438 Yara International ASA (Norway) 198 7,931 Zijin Mining Group Co., Ltd. (China) 72,000 27,160 Capital goods (3.0%) ABB, Ltd. (Switzerland) † 11,983 225,437 AGCO Corp. † 298 12,805 Aisin Seiki Co., Ltd. (Japan) 2,900 82,514 American Axle & Manufacturing Holdings, Inc. † S 1,556 15,389 Applied Industrial Technologies, Inc. 2,146 75,475 Autoliv, Inc. (Sweden) S 2,800 149,772 AZZ, Inc. 415 18,858 Canon, Inc. (Japan) 3,600 159,296 Cascade Corp. 1,064 50,189 Chart Industries, Inc. † S 1,187 64,181 CNH Global NV (Netherlands) † 227 8,170 Deere & Co. 179 13,846 Douglas Dynamics, Inc. 1,477 21,594 Dover Corp. 10,038 582,706 Duoyuan Global Water, Inc. ADR (China) † F S 1,826 7,085 DXP Enterprises, Inc. † 1,322 42,568 Embraer SA ADR (Brazil) 800 20,176 Emerson Electric Co. 12,905 601,244 European Aeronautic Defense and Space Co. NV (France) 4,069 126,592 Exide Technologies † S 2,284 6,007 Fluor Corp. 3,802 191,051 Franklin Electric Co., Inc. 879 38,289 Fuji Electric Co., Ltd. (Japan) 30,000 82,104 Generac Holdings, Inc. † 1,080 30,272 Hitachi, Ltd. (Japan) 47,000 246,354 Invensys PLC (United Kingdom) 3,146 10,258 Jain Irrigation Systems, Ltd. (India) 6,923 11,282 Lindsay Corp. 110 6,038 Lockheed Martin Corp. S 7,418 600,116 LSB Industries, Inc. † 2,349 65,951 Metso Corp. OYJ (Finland) 985 36,298 Mitsubishi Electric Corp. (Japan) 32,000 305,961 MTU Aero Engines Holding AG (Germany) 384 24,570 NACCO Industries, Inc. Class A 161 14,364 6 Putnam VT Global Asset Allocation Fund COMMON STOCKS (48.4%)* cont. Shares Value Capital goods cont. National Presto Industries, Inc. 208 $19,469 Newport Corp. † 931 12,671 Parker Hannifin Corp. S 7,600 579,500 Polypore International, Inc. † S 1,012 44,518 Powell Industries, Inc. † 394 12,324 Raytheon Co. 11,541 558,354 Regal-Beloit Corp. S 4,900 249,753 Rheinmetall AG (Germany) 889 39,387 Sauer-Danfoss, Inc. † 698 25,275 Schneider Electric SA (France) 790 41,286 SembCorp Industries, Ltd. (Singapore) 26,000 80,904 Singapore Technologies Engineering, Ltd. (Singapore) 11,000 22,780 SKF AB Class B (Sweden) 7,749 163,607 Societe BIC SA (France) 922 81,632 Standard Motor Products, Inc. 1,927 38,636 Tetra Tech, Inc. † 1,720 37,135 Thomas & Betts Corp. † 1,697 92,656 TriMas Corp. † 3,391 60,868 United Technologies Corp. S 1,598 116,798 Vinci SA (France) 855 37,302 Zebra Technologies Corp. Class A † 878 31,415 Communication services (2.6%) ADTRAN, Inc. 515 15,532 Allot Communications, Ltd. (Israel) † 2,315 35,188 American Tower REIT, Inc. Class A R S 6,000 360,060 Aruba Networks, Inc. † 482 8,927 AT&T, Inc. 19,331 584,569 BCE, Inc. (Canada) 941 39,229 British Sky Broadcasting Group PLC (United Kingdom) 3,871 43,988 BroadSoft, Inc. † S 568 17,154 BT Group PLC (United Kingdom) 63,836 188,512 China Mobile, Ltd. (China) 2,500 24,375 Chorus, Ltd. (New Zealand) 13,339 32,395 Cincinnati Bell, Inc. † S 17,632 53,425 Comcast Corp. Class A 7,400 175,454 Deutsche Telekom AG (Germany) 5,525 63,388 DIRECTV Class A † S 14,291 611,083 EchoStar Corp. Class A † 5,937 124,321 France Telecom SA (France) 5,969 93,413 GeoEye, Inc. † 788 17,509 HSN, Inc. 907 32,888 IAC/InterActiveCorp. 15,500 660,300 InterDigital, Inc. 319 13,899 Kabel Deutschland Holding AG (Germany) † 2,279 115,329 Loral Space & Communications, Inc. † 636 41,264 Lumos Networks Corp. † 909 13,944 MetroPCS Communications, Inc. † 5,700 49,476 NeuStar, Inc. Class A † 1,490 50,913 NII Holdings, Inc. † 13,373 284,845 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 3,300 167,595 NTT DoCoMo, Inc. (Japan) 35 64,305 Premiere Global Services, Inc. † 2,179 18,456 Tele2 AB Class B (Sweden) 3,232 62,819 Telecity Group PLC (United Kingdom) † 2,978 29,828 COMMON STOCKS (48.4%)* cont. Shares Value Communication services cont. Telecom Corp. of New Zealand, Ltd. (New Zealand) 66,698 $106,730 Telenet Group Holding NV (Belgium) † 988 37,643 USA Mobility, Inc. 1,764 24,467 Verizon Communications, Inc. 25,021 1,003,843 Vodafone Group PLC (United Kingdom) 87,652 243,354 Conglomerates (0.7%) 3M Co. 1,107 90,475 General Electric Co. 43,945 787,055 Marubeni Corp. (Japan) 4,000 24,327 Mitsui & Co., Ltd. (Japan) 7,000 108,662 Siemens AG (Germany) 1,898 181,526 SPX Corp. 5,525 332,992 Tyco International, Ltd. 800 37,368 Consumer cyclicals (5.9%) Advance America Cash Advance Centers, Inc. 4,255 38,082 Advance Auto Parts, Inc. 4,900 341,187 Aeropostale, Inc. † S 440 6,710 Alliance Data Systems Corp. † 243 25,233 Ameristar Casinos, Inc. 1,696 29,324 ANN, Inc. † 1,334 33,057 Apollo Tyres, Ltd. (India) 24,199 26,927 Arbitron, Inc. S 708 24,362 Asahi Diamond Industrial Co., Ltd. (Japan) 1,800 21,706 Ascena Retail Group, Inc. † 1,300 38,636 Bayerische Motoren Werke (BMW) AG (Germany) 425 28,413 Belo Corp. Class A 2,815 17,735 Big Lots, Inc. † 1,697 64,079 Brunswick Corp. S 2,009 36,283 Buckle, Inc. (The) 1,128 46,101 Bunzl PLC (United Kingdom) 4,607 63,039 Burberry Group PLC (United Kingdom) 8,197 150,007 Cash America International, Inc. S 642 29,936 Cato Corp. (The) Class A 639 15,464 Christian Dior SA (France) 734 86,754 Cia Hering (Brazil) 1,500 26,104 Coach, Inc. 6,655 406,221 Compass Group PLC (United Kingdom) 9,772 92,525 Conn’s, Inc. † 2,758 30,614 Ctrip.com International, Ltd. ADR (China) † 600 14,040 Daimler AG (Registered Shares) (Germany) 1,651 72,473 Deluxe Corp. S 2,119 48,228 Dillards, Inc. Class A 658 29,531 Dongfeng Motor Group Co., Ltd. (China) 6,000 10,225 DSW, Inc. Class A 1,070 47,305 Dun & Bradstreet Corp. (The) S 4,900 366,667 Elders, Ltd. (Australia) † 6,143 1,634 Expedia, Inc. 5,750 166,865 Express, Inc. † 2,465 49,152 EZCORP, Inc. Class A † 2,670 70,408 FelCor Lodging Trust, Inc. † R 18,891 57,618 Fiat Industrial SpA (Italy) † 8,979 76,501 Fiat SpA (Italy) S 10,451 47,793 Finish Line, Inc. (The) Class A S 3,405 65,665 Foot Locker, Inc. 14,600 348,064 Galaxy Entertainment Group, Ltd. (Hong Kong) † 11,000 19,977 Putnam VT Global Asset Allocation Fund 7 COMMON STOCKS (48.4%)* cont. Shares Value Consumer cyclicals cont. GameStop Corp. Class A † S 6,633 $160,054 Genesco, Inc. † S 685 42,292 Genting Bhd (Malaysia) 3,200 11,086 GNC Holdings, Inc. Class A † 2,201 63,719 GOME Electrical Appliances Holdings, Ltd. (China) 49,000 11,391 Gordmans Stores, Inc. † 580 7,291 Harman International Industries, Inc. 5,300 201,612 Helen of Troy, Ltd. (Bermuda) † 701 21,521 Hillenbrand, Inc. 2,337 52,162 Hino Motors, Ltd. (Japan) 15,000 90,846 Iconix Brand Group, Inc. † S 1,392 22,676 Indofood Agri Resources, Ltd. (Singapore) † 1,000 972 Industria de Diseno Textil (Inditex) SA (Spain) 1,189 97,145 Interpublic Group of Companies, Inc. (The) 29,400 286,062 JB Hi-Fi, Ltd. (Australia) S 1,300 15,018 Jos. A. Bank Clothiers, Inc. † 638 31,109 Kimberly-Clark Corp. S 9,500 698,820 Kingfisher PLC (United Kingdom) 26,601 103,418 Knology, Inc. † 3,326 47,229 La-Z-Boy, Inc. † S 3,451 41,067 Leapfrog Enterprises, Inc. † 13,723 76,712 LG Corp. (South Korea) 366 19,542 Limited Brands, Inc. S 8,800 355,080 Localiza Rent a Car SA (Brazil) 1,000 13,725 M6-Metropole Television (France) 2,264 33,638 Media Nusantara Citra Tbk PT (Indonesia) 356,500 51,495 Men’s Wearhouse, Inc. (The) 1,284 41,614 Moody’s Corp. 3,971 133,743 Myer Holdings, Ltd. (Australia) 7,153 14,135 Navistar International Corp. † 3,428 129,853 News Corp. Class A 12,700 226,568 Next PLC (United Kingdom) 3,302 140,253 Nissan Motor Co., Ltd. (Japan) 15,200 136,428 Nu Skin Enterprises, Inc. Class A 774 37,593 Omnicom Group, Inc. S 11,600 517,128 OPAP SA (Greece) 4,662 41,195 Pearson PLC (United Kingdom) 1,182 22,136 Perry Ellis International, Inc. † S 2,303 32,749 Peugeot SA (France) 5,334 83,176 Porsche Automobil Holding SE (Preference) (Germany) 1,159 62,024 PPR SA (France) 341 48,768 PVH Corp. 361 25,447 R. R. Donnelley & Sons Co. 11,400 164,502 Randstad Holding NV (Netherlands) 595 17,515 Rent-A-Center, Inc. 730 27,010 Scholastic Corp. 783 23,467 Select Comfort Corp. † S 1,485 32,210 Signet Jewelers, Ltd. (Bermuda) 667 29,321 Sinclair Broadcast Group, Inc. Class A 5,780 65,487 Sonic Automotive, Inc. Class A S 7,655 113,371 Sony Corp. (Japan) 8,000 144,176 Stella International Holdings, Ltd. (Hong Kong) 6,000 13,035 Steven Madden, Ltd. † 957 33,017 Suzuki Motor Corp. (Japan) 5,200 107,203 Swire Pacific, Ltd. (Hong Kong) 14,500 174,592 COMMON STOCKS (48.4%)* cont. Shares Value Consumer cyclicals cont. SYKES Enterprises, Inc. † 92 $1,454 Tempur-Pedic International, Inc. † S 693 36,403 TJX Cos., Inc. (The) S 10,900 703,595 TNS, Inc. † 1,772 31,400 Town Sports International Holdings, Inc. † 2,751 20,220 Trump Entertainment Resorts, Inc. † F 34 145 TRW Automotive Holdings Corp. † 3,700 120,620 TUI Travel PLC (United Kingdom) 13,556 34,789 Valeo SA (France) 558 22,080 ValueClick, Inc. † S 761 12,397 Vertis Holdings, Inc. † F 115 1 VF Corp. S 3,426 435,068 Viacom, Inc. Class B 8,224 373,452 Volkswagen AG (Preference) (Germany) 622 93,013 VOXX International Corp. † 5,792 48,942 Wal-Mart Stores, Inc. S 20,797 1,242,829 Walt Disney Co. (The) 3,400 127,500 Warnaco Group, Inc. (The) † S 1,158 57,946 Wet Seal, Inc. (The) Class A † 8,341 27,192 Williams-Sonoma, Inc. 7,700 296,450 WPP PLC (Ireland) 7,874 82,230 Wyndham Worldwide Corp. 3,800 143,754 Consumer staples (4.8%) AFC Enterprises † 6,884 101,195 Ajinomoto Co., Inc. (Japan) 2,000 23,993 Anheuser-Busch InBev NV (Belgium) 3,039 185,600 Arcos Dorados Holdings, Inc. Class A (Argentina) 812 16,670 Associated British Foods PLC (United Kingdom) 1,434 24,636 Avis Budget Group, Inc. † S 4,494 48,176 Beacon Roofing Supply, Inc. † 2,410 48,754 BRF — Brasil Foods SA ADR (Brazil) 343 6,706 Brinker International, Inc. 1,857 49,693 British American Tobacco (BAT) PLC (United Kingdom) 2,130 100,995 Bunge, Ltd. 139 7,951 Career Education Corp. † 940 7,492 Chaoda Modern Agriculture Holdings, Ltd. (China) F 10,000 644 Chiquita Brands International, Inc. † 120 1,001 Coca-Cola Co. (The) 7,600 531,772 Core-Mark Holding Co., Inc. 441 17,464 Corn Products International, Inc. 143 7,520 Costco Wholesale Corp. 2,000 166,640 CVS Caremark Corp. 10,200 415,956 Danone (France) 1,095 68,780 Denny’s Corp. † 11,689 43,951 Diageo PLC (United Kingdom) 6,149 134,177 DineEquity, Inc. † 770 32,502 Dollar Thrifty Automotive Group † 455 31,968 Domino’s Pizza, Inc. † S 1,509 51,231 Dr. Pepper Snapple Group, Inc. 13,800 544,824 Elizabeth Arden, Inc. † 2,315 85,748 Energizer Holdings, Inc. † S 2,882 223,297 Genuine Parts Co. S 7,500 459,000 Glanbia PLC (Ireland) 430 2,573 Heineken Holding NV (Netherlands) 1,697 69,257 8 Putnam VT Global Asset Allocation Fund COMMON STOCKS (48.4%)* cont. Shares Value Consumer staples cont. Imperial Tobacco Group PLC (United Kingdom) 470 $17,766 IOI Corp. Bhd (Malaysia) 3,700 6,270 Japan Tobacco, Inc. (Japan) 47 220,916 Kao Corp. (Japan) 3,400 92,826 Kerry Group PLC Class A (Ireland) 4,717 172,657 Koninklijke Ahold NV (Netherlands) 15,372 206,720 Kroger Co. (The) 12,400 300,328 Kuala Lumpur Kepong Bhd (Malaysia) 900 6,436 Lawson, Inc. (Japan) 1,600 99,848 Libbey, Inc. † 2,060 26,244 Lincoln Educational Services Corp. 883 6,976 Lorillard, Inc. 2,600 296,400 Maple Leaf Foods, Inc. (Canada) 278 2,955 McDonald’s Corp. 2,714 272,296 Nestle SA (Switzerland) 5,066 290,853 Olam International, Ltd. (Singapore) 25,545 41,786 Papa John’s International, Inc. † 1,443 54,372 PepsiCo, Inc. 5,380 356,963 Philip Morris International, Inc. 13,761 1,079,963 Prestige Brands Holdings, Inc. † 4,351 49,036 Procter & Gamble Co. (The) 12,424 828,805 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,349 Rakuten, Inc. (Japan) 58 62,377 Reckitt Benckiser Group PLC (United Kingdom) 2,411 118,810 Safeway, Inc. S 24,380 512,955 Sally Beauty Holdings, Inc. † 1,698 35,879 Smithfield Foods, Inc. † 156 3,788 Spartan Stores, Inc. 1,240 22,940 Spectrum Brands Holdings, Inc. † 766 20,988 Starbucks Corp. 2,300 105,823 Tate & Lyle PLC (United Kingdom) 488 5,328 Tesco PLC (United Kingdom) 5,227 32,721 Toyota Tsusho Corp. (Japan) 5,600 98,864 TripAdvisor, Inc. 5,750 144,958 Tyson Foods, Inc. Class A 274 5,655 Unilever NV (Netherlands) 4,298 147,600 Unilever PLC (United Kingdom) 857 28,766 USANA Health Sciences, Inc. † 572 17,372 Walgreen Co. 9,000 297,540 Wendy’s Co. (The) 20,300 108,808 WM Morrison Supermarkets PLC (United Kingdom) 12,029 60,792 Yamazaki Baking Co., Inc. (Japan) 10,000 131,283 Zhongpin, Inc. (China) † 2,600 22,152 Energy (5.1%) Alpha Natural Resources, Inc. † 791 16,160 Basic Energy Services, Inc. † 2,917 57,465 BG Group PLC (United Kingdom) 12,449 265,504 BP PLC (United Kingdom) 26,331 187,773 Caltex Australia, Ltd. (Australia) 6,796 81,667 Cameron International Corp. † S 12,900 634,551 Canadian Natural Resources, Ltd. (Canada) 2,100 78,640 Chevron Corp. 8,201 872,586 Clayton Williams Energy, Inc. † S 461 34,981 Compagnie Generale de Geophysique-Veritas (France) † 4,908 114,202 COMMON STOCKS (48.4%)* cont. Shares Value Energy cont. Compton Petroleum Corp. (Canada) † 2,107 $8,955 ConocoPhillips 9,748 710,337 Contango Oil & Gas Co. † 578 33,628 CVR Energy, Inc. † 1,984 37,160 Deepocean Group (Shell) (acquired 6/9/11, cost $19,306) (Norway) ‡ 1,331 22,627 Energy Partners, Ltd. † 2,102 30,689 ENI SpA (Italy) 6,935 143,246 Exxon Mobil Corp. 28,604 2,424,475 Gazprom OAO ADR (Russia) 3,800 40,588 Halliburton Co. 8,278 285,674 Helix Energy Solutions Group, Inc. † 4,084 64,527 HollyFrontier Corp. 8,800 205,920 Inpex Corp. (Japan) 13 81,752 Key Energy Services, Inc. † 4,731 73,189 Marathon Oil Corp. 10,600 310,262 Marathon Petroleum Corp. 5,350 178,102 Murphy Oil Corp. 8,800 490,512 Newpark Resources, Inc. † S 4,079 38,751 Nexen, Inc. (Canada) 1,475 23,470 Occidental Petroleum Corp. 1,295 121,342 Oceaneering International, Inc. 14,300 659,659 Petrofac, Ltd. (United Kingdom) 3,137 70,055 Petroleo Brasileiro SA ADR (Brazil) 635 15,780 Rosetta Resources, Inc. † 898 39,063 Royal Dutch Shell PLC Class A (United Kingdom) 4,350 158,273 Royal Dutch Shell PLC Class A (United Kingdom) 1,212 44,556 Royal Dutch Shell PLC Class B (United Kingdom) 4,807 182,936 Schlumberger, Ltd. 2,300 157,113 Stallion Oilfield Holdings, Ltd. 143 4,791 Statoil ASA (Norway) 6,148 157,463 Stone Energy Corp. † 3,762 99,242 Superior Energy Services † 904 25,710 Swift Energy Co. † S 1,824 54,209 Technip SA (France) 664 62,059 Tesoro Corp. † 8,500 198,560 Total SA (France) 3,272 167,006 Tullow Oil PLC (United Kingdom) 2,618 56,907 Unit Corp. † 688 31,923 Vaalco Energy, Inc. † 3,901 23,562 Valero Energy Corp. S 29,400 618,870 W&T Offshore, Inc. 1,957 41,508 Walter Energy, Inc. 249 15,079 Western Refining, Inc. † 1,658 22,035 Financials (7.0%) 3i Group PLC (United Kingdom) 10,878 30,425 ACE, Ltd. 946 66,334 Affiliated Managers Group † 2,900 278,255 Aflac, Inc. 5,800 250,908 Agree Realty Corp. R S 1,196 29,158 AIA Group, Ltd. (Hong Kong) 28,600 89,141 Allianz SE (Germany) 1,300 124,242 Allied World Assurance Co. Holdings AG 5,477 344,668 American Capital Agency Corp. R 507 14,237 American Equity Investment Life Holding Co. 3,800 39,520 American Express Co. 5,400 254,718 Putnam VT Global Asset Allocation Fund 9 COMMON STOCKS (48.4%)* cont. Shares Value Financials cont. American Financial Group, Inc. 1,044 $38,513 American Safety Insurance Holdings, Ltd. † 1,937 42,130 Amtrust Financial Services, Inc. 679 16,126 Annaly Capital Management, Inc. R S 16,900 269,724 Anworth Mortgage Asset Corp. R 3,150 19,782 Arch Capital Group, Ltd. † 3,004 111,839 Arlington Asset Investment Corp. Class A 817 17,427 Ashford Hospitality Trust, Inc. R S 3,030 24,240 Aspen Insurance Holdings, Ltd. S 1,231 32,622 Assurant, Inc. 6,600 270,996 Assured Guaranty, Ltd. (Bermuda) S 7,934 104,253 Australia & New Zealand Banking Group, Ltd. (Australia) 15,150 317,484 AvalonBay Communities, Inc. R 900 117,540 Aviva PLC (United Kingdom) 28,131 130,592 AXA SA (France) 1,857 23,932 Banco Bradesco SA ADR (Brazil) 459 7,656 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,681 43,030 Banco Santander Central Hispano SA (Spain) 2,495 18,851 Bank of America Corp. 46,504 258,562 Bank of Marin Bancorp. 502 18,870 Bank of the Ozarks, Inc. S 1,663 49,275 Barclays PLC (United Kingdom) 72,372 196,054 Berkshire Hathaway, Inc. Class B † 5,800 442,540 BNP Paribas SA (France) 4,649 181,999 British Land Company PLC (United Kingdom) R 4,879 34,887 Broadridge Financial Solutions, Inc. 4,700 105,985 Cardinal Financial Corp. 2,336 25,089 Cardtronics, Inc. † 1,357 36,720 CBL & Associates Properties, Inc. R S 3,030 47,571 CFS Retail Property Trust (Australia) R 13,849 23,844 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 47,395 China Construction Bank Corp. (China) 125,000 87,391 Chubb Corp. (The) S 2,900 200,738 Citigroup, Inc. 17,979 473,027 Citizens & Northern Corp. 1,505 27,797 CNO Financial Group, Inc. † 5,239 33,058 Commerzbank AG (Germany) † 9,545 16,075 CommonWealth REIT R 4,547 75,662 CubeSmart R 2,051 21,823 DBS Group Holdings, Ltd. (Singapore) 3,000 26,575 Deutsche Bank AG (Germany) 2,412 91,165 Dexus Property Group (Australia) 22,964 19,501 DFC Global Corp. † 1,252 22,611 East West Bancorp, Inc. 4,178 82,516 Education Realty Trust, Inc. R 3,688 37,728 Endurance Specialty Holdings, Ltd. (Bermuda) 4,900 187,425 Equity Residential Trust R 1,900 108,357 Extra Space Storage, Inc. R 1,029 24,933 Fifth Third Bancorp 17,200 218,784 Financial Institutions, Inc. 1,558 25,146 First Financial Bancorp 1,222 20,334 First Industrial Realty Trust † R 2,114 21,626 Flushing Financial Corp. 2,725 34,417 FXCM, Inc. Class A S 4,076 39,741 Glimcher Realty Trust R 2,800 25,760 COMMON STOCKS (48.4%)* cont. Shares Value Financials cont. Goldman Sachs Group, Inc. (The) 2,253 $203,739 Hang Lung Group, Ltd. (Hong Kong) 20,000 109,486 Hartford Financial Services Group, Inc. (The) 15,700 255,125 Heartland Financial USA, Inc. 1,046 16,046 Henderson Land Development Co., Ltd. (Hong Kong) 4,000 19,805 Home Bancshares, Inc. 1,158 30,004 HSBC Holdings PLC (London Exchange) (United Kingdom) 28,212 214,163 Hudson City Bancorp, Inc. 23,800 148,750 Huntington Bancshares, Inc. 27,800 152,622 Industrial and Commercial Bank of China, Ltd. (China) 33,000 19,640 ING Groep NV GDR (Netherlands) † 10,258 73,101 Interactive Brokers Group, Inc. Class A 3,066 45,806 International Bancshares Corp. 1,954 35,827 Invesco Mortgage Capital, Inc. R 1,148 16,129 Israel Corp., Ltd. (The) (Israel) 159 99,479 Itau Unibanco Holding SA ADR (Preference) (Brazil) 1,400 25,984 JPMorgan Chase & Co. 22,143 736,255 KB Financial Group, Inc. (South Korea) 410 12,947 Kinnevik Investment AB Class B (Sweden) 4,712 91,707 Lexington Realty Trust R 4,473 33,503 LIC Housing Finance, Ltd. (India) 3,102 12,907 Lloyds Banking Group PLC (United Kingdom) † 128,947 51,503 LSR Group OJSC GDR (Russia) 3,209 10,816 LTC Properties, Inc. R 1,681 51,876 Macquarie Group, Ltd. (Australia) 638 15,508 Maiden Holdings, Ltd. (Bermuda) 2,577 22,575 MainSource Financial Group, Inc. 2,315 20,441 MarketAxess Holdings, Inc. 303 9,123 MFA Financial, Inc. R 2,668 17,929 Mission West Properties R 2,225 20,070 Mitsubishi Estate Co., Ltd. (Japan) 2,000 29,840 Mitsubishi UFJ Financial Group, Inc. (Japan) 32,500 137,873 Mitsui Fudosan Co., Ltd. (Japan) 2,000 29,107 Mizuho Financial Group, Inc. (Japan) 99,140 133,791 Morgan Stanley 16,500 249,645 Nasdaq OMX Group, Inc. (The) † 9,900 242,649 National Australia Bank, Ltd. (Australia) 4,579 109,163 National Bank of Canada (Canada) 608 43,054 National Financial Partners Corp. † S 1,262 17,062 National Health Investors, Inc. R 1,768 77,757 Nelnet, Inc. Class A 1,391 34,038 Newcastle Investment Corp. R 6,018 27,984 Omega Healthcare Investors, Inc. R 1,266 24,497 Oriental Financial Group (Puerto Rico) 1,962 23,760 ORIX Corp. (Japan) 2,050 168,991 Ping An Insurance (Group) Co. of China, Ltd. (China) 5,500 36,373 PNC Financial Services Group, Inc. 10,300 594,001 Popular, Inc. (Puerto Rico) † 9,421 13,095 Portfolio Recovery Associates, Inc. † 651 43,956 Protective Life Corp. 1,204 27,162 Prudential PLC (United Kingdom) 11,162 109,985 PS Business Parks, Inc. R 830 46,007 Rayonier, Inc. R 12,900 575,727 RenaissanceRe Holdings, Ltd. 2,081 154,764 10 Putnam VT Global Asset Allocation Fund COMMON STOCKS (48.4%)* cont. Shares Value Financials cont. Republic Bancorp, Inc. Class A 552 $12,641 Saul Centers, Inc. R 608 21,535 Sberbank of Russia ADR (Russia) S 5,640 55,489 SCOR (France) 868 20,225 Simon Property Group, Inc. R 1,600 206,304 Soho China, Ltd. (China) 35,000 23,335 Southside Bancshares, Inc. 1,817 39,356 St. Joe Co. (The) † S 2,960 43,394 Stancorp Financial Group 845 31,054 Standard Chartered PLC (United Kingdom) 5,741 124,996 Starwood Property Trust, Inc. R 893 16,529 State Street Corp. 3,300 133,023 Svenska Handelsbanken AB Class A (Sweden) 2,839 74,559 Swedbank AB Class A (Sweden) 5,697 73,647 Swiss Life Holding AG (Switzerland) † 956 87,415 Swiss Re AG (Switzerland) † 770 39,215 Symetra Financial Corp. 2,551 23,138 Tokio Marine Holdings, Inc. (Japan) 6,600 145,993 Transatlantic Holdings, Inc. 404 22,111 Travelers Cos., Inc. (The) 2,600 153,842 TrustCo Bank Corp. 3,733 20,942 U.S. Bancorp 14,100 381,405 Universal Health Realty Income Trust R 392 15,288 Urstadt Biddle Properties, Inc. Class A R 1,253 22,654 Virginia Commerce Bancorp, Inc. † S 3,751 28,995 Walker & Dunlop, Inc. † 1,221 15,336 Washington Banking Co. 1,805 21,498 Webster Financial Corp. 1,179 24,040 Wells Fargo & Co. 15,185 418,499 Westfield Retail Trust (Australia) R 33,855 86,122 Westpac Banking Corp. (Australia) 6,010 122,674 Wheelock and Co., Ltd. (Hong Kong) 12,000 29,693 World Acceptance Corp. † 469 34,472 Health care (5.7%) Abbott Laboratories 3,800 213,674 ABIOMED, Inc. † 1,819 33,597 Aetna, Inc. 8,122 342,667 Affymetrix, Inc. † 4,449 18,196 Air Methods Corp. † S 234 19,761 Allergan, Inc. 8,000 701,920 Amedisys, Inc. † 374 4,080 AmerisourceBergen Corp. 9,900 368,181 AmSurg Corp. † 1,064 27,707 Astellas Pharma, Inc. (Japan) 2,600 105,643 AstraZeneca PLC (United Kingdom) 4,320 200,102 athenahealth, Inc. † 364 17,880 AVEO Pharmaceuticals, Inc. † 1,076 18,507 Bayer AG (Germany) 512 32,734 BioMarin Pharmaceuticals, Inc. † S 566 19,459 Biosensors International Group, Ltd. (Singapore) † 43,000 47,382 Biotest AG (Preference) (Germany) 447 23,001 Cardinal Health, Inc. 6,900 280,209 Centene Corp. † 1,212 47,983 Coloplast A/S Class B (Denmark) 401 57,562 Computer Programs & Systems, Inc. 267 13,646 Conmed Corp. † 2,141 54,959 COMMON STOCKS (48.4%)* cont. Shares Value Health care cont. Cooper Companies, Inc. (The) 619 $43,652 Covidien PLC (Ireland) 3,000 135,030 Cubist Pharmaceuticals, Inc. † S 2,011 79,676 Depomed, Inc. † 2,795 14,478 Elan Corp. PLC ADR (Ireland) † S 5,033 69,153 Eli Lilly & Co. 12,463 517,962 Endo Pharmaceuticals Holdings, Inc. † 5,322 183,769 Forest Laboratories, Inc. † S 16,125 487,943 Fresenius SE (Germany) 1,288 119,153 Gentiva Health Services, Inc. † 746 5,036 Gilead Sciences, Inc. † 17,200 703,996 GlaxoSmithKline PLC (United Kingdom) 13,275 302,705 Greatbatch, Inc. † S 2,026 44,967 Grifols SA ADR (Spain) † 9,736 53,840 Hi-Tech Pharmacal Co., Inc. † 1,010 39,279 Humana, Inc. 3,600 315,396 ISTA Pharmaceuticals, Inc. † 4,083 28,785 Jazz Pharmaceuticals, Inc. † 3,446 133,119 Johnson & Johnson 11,510 754,826 Kensey Nash Corp. † S 774 14,853 Kindred Healthcare, Inc. † S 3,067 36,099 Laboratory Corp. of America Holdings † 3,500 300,895 Lincare Holdings, Inc. S 892 22,933 Magellan Health Services, Inc. † 965 47,739 Medco Health Solutions, Inc. † 9,600 536,640 Medicines Co. (The) † 1,229 22,909 Medicis Pharmaceutical Corp. Class A 889 29,559 MELA Sciences, Inc. † 5,011 18,491 Merck & Co., Inc. 10,518 396,529 Metropolitan Health Networks, Inc. † 4,016 30,000 Mitsubishi Tanabe Pharma (Japan) 5,600 88,561 Molina Healthcare, Inc. † S 1,726 38,542 Momenta Pharmaceuticals, Inc. † 703 12,225 Novartis AG (Switzerland) 5,138 293,515 Obagi Medical Products, Inc. † 2,691 27,345 Omnicare, Inc. 2,348 80,889 Onyx Pharmaceuticals, Inc. † 615 27,029 OraSure Technologies, Inc. † 11,226 102,269 Orion Oyj Class B (Finland) 2,238 43,546 Par Pharmaceutical Cos., Inc. † 3,286 107,551 Pernix Therapeutics Holdings † 1,885 17,455 Pfizer, Inc. 30,723 664,846 Questcor Pharmaceuticals, Inc. † S 749 31,143 Roche Holding AG (Switzerland) 640 108,235 RTI Biologics, Inc. † 7,511 33,349 Salix Pharmaceuticals, Ltd. † 662 31,677 Sanofi (France) 4,968 363,514 Spectrum Pharmaceuticals, Inc. † 2,455 35,917 STAAR Surgical Co. † S 2,656 27,861 Suzuken Co., Ltd. (Japan) 1,900 52,635 SXC Health Solutions Corp. (Canada) † 524 29,596 Synergetics USA, Inc. † 2,780 20,516 Synthes, Inc. (Switzerland) 504 84,365 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,163 87,299 Thoratec Corp. † 660 22,150 Triple-S Management Corp. Class B (Puerto Rico) † 1,837 36,777 Putnam VT Global Asset Allocation Fund 11 COMMON STOCKS (48.4%)* cont. Shares Value Health care cont. United Therapeutics Corp. † 405 $19,136 UnitedHealth Group, Inc. 12,821 649,768 ViroPharma, Inc. † S 3,942 107,971 Waters Corp. † S 6,800 503,540 WellCare Health Plans, Inc. † 703 36,908 Zoll Medical Corp. † 374 23,629 Technology (8.8%) Acacia Research — Acacia Technologies (Tracking Stock) † 1,382 50,457 Accenture PLC Class A S 9,600 511,008 Actuate Corp. † 11,015 64,548 Acxiom Corp. † 2,773 33,858 Advanced Micro Devices, Inc. † 2,600 14,040 Anixter International, Inc. † S 438 26,122 Apple, Inc. † 14,472 5,861,160 Applied Materials, Inc. 51,700 553,707 Aspen Technology, Inc. † 1,357 23,544 Asustek Computer, Inc. (Taiwan) 3,660 26,046 Baidu, Inc. ADR (China) † 445 51,829 CA, Inc. 10,900 220,344 CACI International, Inc. Class A † S 414 23,151 Ceva, Inc. † S 989 29,927 Cirrus Logic, Inc. † 1,669 26,454 Cisco Systems, Inc. 9,700 175,376 Coherent, Inc. † 247 12,911 Computershare, Ltd. (Australia) 2,984 24,415 Concur Technologies, Inc. † 498 25,293 Cypress Semiconductor Corp. † 3,064 51,751 Dell, Inc. † 30,027 439,295 EnerSys † 1,721 44,694 Entegris, Inc. † 5,404 47,150 Entropic Communications, Inc. † S 5,970 30,507 Fair Isaac Corp. 1,999 71,644 FEI Co. † S 1,862 75,932 First Solar, Inc. † S 490 16,542 Fujitsu, Ltd. (Japan) 35,000 181,607 Gemalto NV (Netherlands) 577 27,947 Google, Inc. Class A † 1,810 1,169,079 GT Advanced Technologies, Inc. † 885 6,407 Harris Corp. S 3,300 118,932 Hewlett-Packard Co. 17,059 439,440 Hollysys Automation Technologies, Ltd. (China) † S 2,500 20,800 HomeAway, Inc. † S 729 16,949 Hon Hai Precision Industry Co., Ltd. (Taiwan) 6,600 18,037 Honeywell International, Inc. S 14,700 798,945 IBM Corp. 5,872 1,079,743 Infineon Technologies AG (Germany) 9,670 72,783 Infospace, Inc. † 1,443 15,859 InnerWorkings, Inc. † 1,958 18,229 Integrated Silicon Solutions, Inc. † 942 8,610 Intel Corp. 12,953 314,110 Ixia † S 3,285 34,525 KEMET Corp. † 1,734 12,225 Konami Corp. (Japan) 2,800 83,755 Kulicke & Soffa Industries, Inc. † 4,826 44,641 COMMON STOCKS (48.4%)* cont. Shares Value Technology cont. L-3 Communications Holdings, Inc. 6,600 $440,088 Lenovo Group, Ltd. (China) 58,000 38,544 Lexmark International, Inc. Class A S 671 22,190 LivePerson, Inc. † 1,813 22,753 Manhattan Associates, Inc. † 927 37,525 Microsoft Corp. 58,411 1,516,350 MicroStrategy, Inc. † S 353 38,237 Monotype Imaging Holdings, Inc. † 2,351 36,652 Nanometrics, Inc. † S 1,141 21,017 NIC, Inc. † 1,636 21,775 Nokia OYJ (Finland) 1,210 5,847 Nova Measuring Instruments, Ltd. (Israel) † 3,437 25,331 Novellus Systems, Inc. † S 6,843 282,547 Omnivision Technologies, Inc. † S 1,178 14,413 Oracle Corp. 23,882 612,573 Pace PLC (United Kingdom) 10,154 11,306 PC-Tel, Inc. 1,141 7,804 Photronics, Inc. † S 3,817 23,207 Plantronics, Inc. S 619 22,061 QLogic Corp. † 23,020 345,300 Qualcomm, Inc. 3,639 199,053 Quest Software, Inc. † 1,600 29,760 RF Micro Devices, Inc. † S 6,839 36,931 Samsung Electronics Co., Ltd. (South Korea) 49 45,008 SanDisk Corp. † S 300 14,763 SAP AG (Germany) 1,180 62,390 Silicon Graphics International Corp. † 1,118 12,812 Skyworth Digital Holdings, Ltd. (China) 78,000 27,176 Spreadtrum Communications, Inc. ADR (China) 500 10,440 STEC, Inc. † S 2,349 20,178 Synchronoss Technologies, Inc. † S 911 27,521 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 6,000 15,005 Taleo Corp. Class A † S 471 18,223 Tech Data Corp. † S 5,230 258,414 Telefonaktiebolaget LM Ericsson Class B (Sweden) 2,908 29,539 Tencent Holdings, Ltd. (China) 1,700 34,235 Teradata Corp. † 3,200 155,232 Teradyne, Inc. † S 27,676 377,224 TIBCO Software, Inc. † 1,972 47,151 TTM Technologies, Inc. † S 4,292 47,040 Ultimate Software Group, Inc. † 390 25,397 Ultratech, Inc. † 600 14,742 Unimicron Technology Corp. (Taiwan) 18,000 21,150 Unisys Corp. † 490 9,658 Verint Systems, Inc. † 1,225 33,737 Websense, Inc. † 1,319 24,705 Western Digital Corp. † 6,700 207,365 Transportation (0.6%) AirAsia Bhd (Malaysia) 36,600 43,435 Alaska Air Group, Inc. † 949 71,260 Central Japan Railway Co. (Japan) 26 219,439 ComfortDelgro Corp., Ltd. (Singapore) 49,000 53,383 Deutsche Post AG (Germany) 1,928 29,642 Genesee & Wyoming, Inc. Class A † 1,483 89,840 Hitachi Transport System, Ltd. (Japan) 900 15,446 12 Putnam VT Global Asset Allocation Fund COMMON STOCKS (48.4%)* cont. Shares Value Transportation cont. International Consolidated Airlines Group SA (United Kingdom) † 14,335 $32,141 Southwest Airlines Co. 15,605 133,579 Swift Transportation Co. † 5,625 46,350 United Continental Holdings, Inc. † S 16,900 318,903 US Airways Group, Inc. † S 3,469 17,588 Wabtec Corp. 461 32,247 Yangzijiang Shipbuilding Holdings, Ltd. (China) 168,000 117,548 Utilities and power (1.6%) AES Corp. (The) † 25,161 297,906 Alliant Energy Corp. 3,781 166,780 Ameren Corp. 3,500 115,955 American Electric Power Co., Inc. 4,149 171,395 Centrica PLC (United Kingdom) 15,693 70,432 China Resources Power Holdings Co., Ltd. (China) 12,000 23,129 China WindPower Group, Ltd. (China) † 360,000 13,472 Chubu Electric Power, Inc. (Japan) 1,500 28,007 CMS Energy Corp. S 7,200 158,976 Electric Power Development Co. (Japan) 1,300 34,552 Enel SpA (Italy) 19,851 80,444 Energias de Portugal (EDP) SA (Portugal) 48,549 150,215 Entergy Corp. S 3,200 233,760 Exelon Corp. S 13,800 598,506 Fortum OYJ (Finland) 1,276 27,148 GDF Suez (France) 876 23,825 International Power PLC (United Kingdom) 3,088 16,155 NRG Energy, Inc. † 7,600 137,712 Origin Energy, Ltd. (Australia) 2,461 33,445 Public Power Corp. SA (Greece) 1,874 9,116 Red Electrica Corp. SA (Spain) 4,470 190,728 RWE AG (Germany) 1,019 35,698 TECO Energy, Inc. S 22,700 434,478 Toho Gas Co., Ltd. (Japan) 8,000 50,929 Tokyo Gas Co., Ltd. (Japan) 12,000 55,144 Westar Energy, Inc. 5,302 152,201 Total common stocks (cost $93,360,456) CORPORATE BONDS AND NOTES (16.5%)* Principal amount Value Basic materials (1.2%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $10,000 $11,025 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 30,000 30,493 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,542 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 15,943 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 121,680 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 50,000 43,625 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 60,000 57,450 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 86,489 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 20,000 21,250 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 51,625 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Basic materials cont. Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 $45,000 $48,488 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 20,000 21,092 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 65,416 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 15,000 14,138 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 103,087 Exopack Holding Corp. 144A sr. notes 10s, 2018 30,000 30,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 60,300 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 15,000 14,550 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 35,000 35,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 35,000 35,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 52,690 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 307,000 325,036 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 16,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 35,000 32,813 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 26,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 47,700 International Paper Co. sr. unsec. notes 7.95s, 2018 80,000 97,378 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 68,702 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 35,000 38,238 Lyondell Chemical Co. company guaranty notes 11s, 2018 52,405 57,252 Momentive Performance Materials, Inc. notes 9s, 2021 70,000 53,200 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 20,000 14,775 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 30,000 29,850 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 10,000 9,950 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 75,000 80,438 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 44,663 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 55,000 — Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 25,000 23,875 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 84,616 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 40,000 40,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 4,725 Solo Cup Co. company guaranty notes 10 1/2s, 2013 10,000 10,150 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 45,000 49,163 Putnam VT Global Asset Allocation Fund 13 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Basic materials cont. Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 $50,000 $54,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 5,000 5,206 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 46,913 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 45,000 51,750 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 20,000 17,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 40,000 40,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 55,000 55,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 30,000 18,300 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 38,181 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec notes 6s, 2041 (Canada) 5,000 5,091 Capital goods (0.8%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 105,750 Allison Transmission 144A company guaranty 11s, 2015 44,000 46,420 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 74,375 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 15,000 14,700 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 25,000 24,750 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 42,000 45,570 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,925 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 25,000 23,500 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 30,000 30,150 Berry Plastics Corp. notes 9 3/4s, 2021 30,000 29,925 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 20,000 19,300 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 45,525 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 35,000 35,875 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 20,000 20,900 Exide Technologies sr. notes 8 5/8s, 2018 65,000 50,050 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 45,000 46,013 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 67,268 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 85,000 87,125 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 197,615 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 15,000 13,425 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 70,000 67,375 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 30,000 31,050 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Capital goods cont. Raytheon Co. sr. unsec. notes 4 7/8s, 2040 $20,000 $21,037 Ryerson Holding Corp. sr. disc. notes zero %, 2015 15,000 6,863 Ryerson, Inc. company guaranty sr. notes 12s, 2015 89,000 89,890 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 80,043 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 20,000 20,800 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,200 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 35,875 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 15,000 16,575 Terex Corp. sr. unsec. sub. notes 8s, 2017 70,000 68,600 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 65,000 67,275 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 34,000 36,635 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 55,000 59,125 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 126,400 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero %, 2012 55,000 165 American Tower REIT, Inc. sr. unsec. notes 7s, 2017 R 75,000 84,696 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 10,000 11,249 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 45,000 52,089 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 30,000 36,832 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 112,000 150,650 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 30,000 31,050 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 100,000 110,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,088 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 21,717 25,083 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 31,988 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 30,450 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 26,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 30,000 31,200 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 108,412 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 85,000 90,100 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 20,075 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 46,438 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 90,000 86,175 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 126,000 160,311 Cox Communications, Inc. 144A notes 5 7/8s, 2016 27,000 31,097 14 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 $50,000 $43,750 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 110,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,200 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,331 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 25,000 26,313 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 73,000 101,828 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 26,500 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 39,000 55,611 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,371 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 71,663 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 30,675 Hughes Satellite Systems Corp. 144A sr. notes 6 1/2s, 2019 45,000 46,913 Hughes Satellite Systems Corp. 144A sr. unsec. notes 7 5/8s, 2021 50,000 52,500 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 57,888 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 50,000 50,563 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 86,562 83,532 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 198,338 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 35,000 33,775 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 38,493 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 31,313 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 90,000 92,025 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 10,000 9,850 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 37,144 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 71,050 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 15,000 13,725 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 85,125 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 50,000 49,500 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 48,600 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 44,000 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Communication services cont. Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $15,000 $15,057 Qwest Corp. notes 6 3/4s, 2021 131,000 142,602 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 27,364 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 102,545 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 5,000 5,438 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 75,000 80,813 Sprint Capital Corp. company guaranty 6 7/8s, 2028 190,000 135,613 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 90,000 80,663 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 30,000 24,900 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 40,000 41,950 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 20,000 22,418 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 135,479 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 29,543 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 121,544 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 57,013 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 62,441 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 100,000 89,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,069 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,350 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 70,363 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 30,750 Consumer cyclicals (2.6%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 4,900 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 33,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 42,250 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 39,263 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 65,000 61,750 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 19,750 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 53,000 53,928 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,565 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 15,000 15,450 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 15,750 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 20,000 14,950 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 17,125 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 15,000 10,238 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 65,000 41,681 Putnam VT Global Asset Allocation Fund 15 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 $10,000 $8,900 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 43,000 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 16,125 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 21,000 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 15,750 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 35,000 34,213 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 40,000 27,400 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 210,000 222,863 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 74,736 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,438 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 30,000 21,525 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 30,538 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 50,000 42,125 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 67,582 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 27,188 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 5,000 5,113 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 63,335 65,314 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 37,913 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 15,000 10,050 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 30,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 115,000 124,200 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 30,600 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 50,000 44,375 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 26,531 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 40,000 42,809 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 45,025 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,338 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 96,050 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 43,100 Entercom Radio, LLC 144A company guaranty sr. sub. notes 10 1/2s, 2019 40,000 40,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 30,000 33,450 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 61,000 66,795 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 60,000 57,600 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 $100,000 $117,750 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 47,250 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 35,525 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 75,073 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 85,000 93,075 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 47,685 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 32,025 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 115,000 121,900 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 40,000 42,400 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,261 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 15,900 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 160,148 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 65,000 67,600 Liberty Interactive, LLC debs. 8 1/4s, 2030 50,000 48,063 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 42,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 61,950 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 50,229 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 40,000 1,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 60,000 58,800 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 11,075 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 13,875 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 19,000 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,713 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 96,188 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 31,797 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 105,000 89,250 Navistar International Corp. sr. notes 8 1/4s, 2021 59,000 62,540 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 33,338 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 61,798 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 104,072 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 37,800 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 15,000 12,675 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 50,000 47,375 Owens Corning company guaranty sr. unsec. notes 9s, 2019 110,000 131,175 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 27,188 16 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 $65,000 $66,625 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 26,750 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 33,250 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,288 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 70,000 69,300 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 40,000 39,600 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 24,150 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 26,688 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 46,800 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 13,050 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 64,350 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 52,625 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 50,000 51,000 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 42,075 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 40,000 40,600 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 14,850 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 50,000 54,625 Sears Holdings Corp. company guaranty 6 5/8s, 2018 35,000 26,600 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 5,000 4,775 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 15,000 15,375 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,512 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 70,082 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,401 Time Warner, Inc. debs. 9.15s, 2023 40,000 54,714 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,100 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 98,438 Travelport, LLC company guaranty 11 7/8s, 2016 10,000 2,900 Travelport, LLC company guaranty 9 7/8s, 2014 25,000 14,875 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 30,000 16,575 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 65,813 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $40,000 36,400 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 196,171 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 11,769 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 10,612 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 30,446 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 $25,000 $27,750 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 85,125 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 52,500 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 75,000 75,750 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 30,000 26,250 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 84,460 Consumer staples (1.4%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 30,000 33,375 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 50,000 67,271 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,714 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 70,368 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 15,450 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 10,350 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 30,225 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,869 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 42,114 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 32,663 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 10,000 9,800 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 26,414 25,159 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 30,000 22,800 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 33,413 26,396 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 65,925 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 103,313 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 80,183 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 50,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 10,000 10,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 49,375 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 54,081 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 64,539 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 40,000 53,384 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 48,319 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 15,015 Putnam VT Global Asset Allocation Fund 17 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer staples cont. Dole Food Co. 144A sr. notes 8s, 2016 $35,000 $36,488 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 41,600 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 29,698 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 81,128 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 4,000 4,020 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,675 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 66,431 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 62,356 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 125,000 116,875 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,758 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 89,933 Kroger Co. company guaranty 6.4s, 2017 27,000 32,112 Landry’s Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 10,000 10,525 Landry’s, Inc. company guaranty sr. notes 11 5/8s, 2015 10,000 10,525 Landry’s, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 15,000 15,788 Libbey Glass, Inc. sr. notes 10s, 2015 18,000 19,260 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 51,000 70,789 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 59,000 76,494 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 20,000 21,050 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 78,304 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 75,000 76,969 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 51,250 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 50,000 46,938 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 95,738 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 39,950 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 112,238 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,575 Roadhouse Financing, Inc. notes 10 3/4s, 2017 30,000 29,175 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 23,300 Service Corporation International sr. notes 7s, 2019 20,000 21,050 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 113,663 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 85,000 98,813 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 25,000 27,344 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 28,573 31,073 Spectrum Brands, Inc. 144A company guaranty notes 9 1/2s, 2018 20,000 21,875 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer staples cont. Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 $35,000 $35,175 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 51,975 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 10,000 9,775 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 25,000 26,188 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 93,500 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 20,000 20,200 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 24,813 Energy (1.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 29,025 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 35,000 33,950 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 175,000 211,729 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 35,000 39,630 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 5,000 5,796 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 90,000 97,151 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 40,900 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 40,000 40,800 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 19,000 19,095 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 20,000 13,150 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 152,017 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 65,650 Carrizo Oil & Gas, Inc. 144A company guaranty sr. unsec notes 8 5/8s, 2018 10,000 10,050 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 37,800 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 77,625 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 47,588 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,000 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 41,600 Complete Production Services, Inc. company guaranty 8s, 2016 65,000 67,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 46,913 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 99,450 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 54,750 18 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 $5,000 $5,050 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 60,088 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 61,463 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 25,000 26,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 94,500 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 20,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 22,000 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 30,000 28,050 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 45,000 47,138 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 101,500 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 200,000 223,922 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 70,000 70,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 110,000 114,400 Hercules Off shore, Inc. 144A sr. notes 10 1/2s, 2017 35,000 34,038 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 10,063 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 37,000 37,185 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 15,000 11,325 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,534 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 40,000 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 45,000 46,631 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 65,000 68,900 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,331 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 35,788 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 45,000 31,500 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,347 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 20,000 21,400 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 55,619 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 94,274 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 45,000 48,656 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 71,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,250 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 90,000 91,800 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 266,006 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Energy cont. Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 $60,000 $65,100 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 62,850 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 68,100 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 22,200 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 59,400 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 100,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 10,000 9,925 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,200 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 101,763 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 20,000 20,800 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 15,000 15,450 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 47,350 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,300 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 10,000 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 35,000 47,344 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 16,779 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 27,930 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 20,000 21,996 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,900 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,488 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,615 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 25,000 25,594 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 55,000 55,275 Financials (3.3%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.002s, 2014 (United Kingdom) 50,000 45,519 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 35,000 32,113 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 83,390 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 33,761 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 26,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 25,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 20,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 24,000 20,852 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 29,475 American Express Co. sr. unsec. notes 8 1/8s, 2019 145,000 187,466 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 44,500 Putnam VT Global Asset Allocation Fund 19 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 $149,000 $145,061 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 101,994 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 50,354 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 66,054 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 96,565 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 20,764 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 35,000 22,663 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 158,245 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 25,792 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 6,563 6,556 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 65,000 64,615 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 40,000 39,200 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 67,438 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,375 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 51,863 CIT Group, Inc. 144A bonds 7s, 2017 230,000 229,713 CIT Group, Inc. 144A bonds 7s, 2016 95,000 94,881 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 51,750 Citigroup, Inc. sr. notes 6 1/2s, 2013 195,000 202,988 Citigroup, Inc. sub. notes 5s, 2014 120,000 118,765 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 19,000 17,621 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 42,200 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 40,000 39,600 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 54,000 43,875 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 1.147s, 2017 (Switzerland) 50,000 33,195 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 4,980 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 127,159 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 55,000 39,325 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 57,000 62,986 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 29,100 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 30,000 33,900 GATX Financial Corp. notes 5.8s, 2016 25,000 26,906 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 132,638 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.653s, 2016 65,000 59,484 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 175,641 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 $170,000 $188,882 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 64,000 59,863 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 60,000 63,461 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 83,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 151,022 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 34,738 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 5,013 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 98,800 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 4,613 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 278,920 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 75,000 75,281 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) † 285,000 29 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 54,000 54,338 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 10,000 8,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 94,512 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 95,000 95,891 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 67,781 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 219,864 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 63,362 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 20,000 19,825 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 40,000 42,700 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,428 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 48,388 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 49,625 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 45,000 45,225 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 93,016 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 85,850 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 23,313 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 19,250 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 34,200 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 35,000 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 75,000 69,916 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 20,166 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 22,000 24,383 20 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. Simon Property Group LP sr. unsec. unsub. notes 4 1/8s, 2021 R $10,000 $10,472 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 40,400 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 25,750 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 140,000 134,400 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.546s, 2037 75,000 49,969 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 5,000 4,563 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 90,000 91,724 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 40,000 41,484 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 300,000 291,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 70,000 72,444 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 98,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 400,820 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,597 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,073 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 85,383 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 60,000 58,376 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 10,995 Health care (0.8%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 50,000 58,655 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 47,515 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 122,456 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 95,689 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 34,300 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 25,000 27,000 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 50,750 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 82,285 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 10,000 10,275 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 35,000 35,831 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 34,913 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 25,000 26,625 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 65,000 68,250 HCA, Inc. sr. notes 6 1/2s, 2020 145,000 150,075 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 40,000 40,900 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 55,000 56,925 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Health care cont. IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 $75,000 $65,438 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 47,250 Johnson & Johnson sr. unsec. notes 4.85s, 2041 115,000 137,999 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 60,000 58,800 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 36,400 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 18,649 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 14,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 16,477 16,436 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 36,488 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,855 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,675 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 50,000 50,875 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 51,998 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 19,950 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 117,938 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 5,000 5,255 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 4,938 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 19,950 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 4,994 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 2,000 1,250 WellPoint, Inc. notes 7s, 2019 35,000 42,468 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,188 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 50,000 51,375 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 21,525 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 40,000 36,000 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 75,000 67,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 20,000 19,400 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 75,000 58,125 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 30,000 23,400 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 146,526 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 38,000 37,240 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 82,203 Putnam VT Global Asset Allocation Fund 21 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Technology cont. Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 $50,000 $47,750 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 27,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 15,000 16,238 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 65,000 56,550 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 245,217 233,876 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 50,000 44,750 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 20,000 18,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 25,020 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 14,170 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 53,438 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 37,739 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,229 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 67,189 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 45,156 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 15,863 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 99,038 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 24,000 20,640 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 31,672 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 97,657 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 42,640 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 50,953 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 35,000 37,231 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 7,000 7,254 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 35,963 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 47,475 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 67,356 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 22,893 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 45,000 46,350 Burlington Northern Santa Fe LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 41,839 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 40,172 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 65,793 70,728 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 75,765 75,481 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 49,000 53,533 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Transportation cont. Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 $55,000 $57,888 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 16,015 15,894 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 50,000 21,250 Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 66,813 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 93,500 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 30,000 32,325 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 28,852 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 35,000 39,285 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,613 Beaver Valley Funding Corp. sr. bonds 9s, 2017 18,000 18,937 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 66,000 74,130 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 36,849 39,796 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 43,200 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 99,750 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 11,012 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 17,694 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 28,000 34,338 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 25,000 27,000 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 55,000 58,575 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.879s, 2066 165,000 138,661 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 94,051 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 95,796 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 85,000 55,675 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 10,950 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 9,700 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 37,500 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 40,425 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 131,478 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 67,874 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 15,750 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 66,000 66,990 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 25,320 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 54,625 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 60,000 61,300 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 20,000 19,592 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 35,000 38,132 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 35,000 36,241 22 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Utilities and power cont. GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 $70,000 $71,050 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 10,125 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 37,800 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 56,924 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 40,836 Kansas Gas and Electric Co. bonds 5.647s, 2021 15,520 16,534 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 82,308 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 46,580 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 50,000 62,239 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 50,032 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,650 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 117,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 25,904 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 40,000 49,514 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 87,091 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 4,149 4,149 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,269 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 31,700 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 97,020 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 57,134 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,608 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 30,000 16,500 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 80,904 28,923 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 35,000 29,706 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 100,000 105,703 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 30,101 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 59,765 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,701 Total corporate bonds and notes (cost $33,561,970) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $2,061,995 $2,338,434 4 1/2s, TBA, January 1, 2042 1,000,000 1,089,766 U.S. Government Agency Mortgage Obligations (11.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to January 1, 2041 932,872 958,781 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.8%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2042 $8,000,000 $8,711,250 4 1/2s, TBA, January 1, 2042 1,000,000 1,064,297 4s, TBA, January 1, 2042 6,000,000 6,301,875 4s, TBA, January 1, 2027 6,000,000 6,328,594 Total U.S. government and agency mortgage obligations (cost $26,434,603) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 ## $20,000 $21,483 Total U.S. treasury obligations (cost $20,028) MORTGAGE-BACKED SECURITIES (4.1%)* Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.484s, 2046 $243,701 $104,791 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.454s, 2046 628,615 213,729 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 84,517 86,297 FRB Ser. 07-3, Class A3, 5.622s, 2049 98,000 102,197 Ser. 07-1, Class XW, IO, 0.283s, 2049 1,555,689 18,233 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.866s, 2042 984,549 18,730 Ser. 04-5, Class XC, IO, 0.721s, 2041 1,364,908 24,188 Ser. 02-PB2, Class XC, IO, 0.57s, 2035 452,887 1,449 Ser. 07-5, Class XW, IO, 0.421s, 2051 2,698,863 44,717 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 0.256s, 2041 478,081 8,215 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.166s, 2038 1,500,066 24,001 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 60,000 55,425 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.156s, 2049 6,478,657 83,575 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.366s, 2049 1,641,274 22,650 Ser. 07-CD4, Class XC, IO, 0.169s, 2049 8,925,741 78,547 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 26,434 27,234 Ser. 98-C2, Class F, 5.44s, 2030 258,314 268,628 Commercial Mortgage Pass-Through Certificates Ser. 05-LP5, Class B, 5.105s, 2043 54,000 51,165 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.202s, 2043 5,801,643 52,006 Ser. 06-C8, Class XS, IO, 0.171s, 2046 7,076,742 92,938 Ser. 05-C6, Class XC, IO, 0.064s, 2044 5,547,781 30,780 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.68s, 2036 341,250 193,660 FRB Ser. 06-OA10, Class 3A1, 0.484s, 2046 1,010,875 436,799 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.795s, 2039 86,691 87,068 Ser. 06-C5, Class AX, IO, 0.156s, 2039 3,060,543 43,001 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.105s, 2049 7,713,463 46,535 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F 80,000 73,936 Putnam VT Global Asset Allocation Fund 23 MORTGAGE-BACKED SECURITIES (4.1%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $69,000 $72,450 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 82,174 Ser. 02-CP3, Class AX, IO, 1.381s, 2035 1,536,285 6,190 Ser. 04-C4, Class AX, IO, 1.02s, 2039 515,180 11,212 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B4, 6.1s, 2032 123,694 122,458 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.673s, 2037 49,432 77,095 IFB Ser. 3072, Class SM, 22.776s, 2035 53,073 80,063 IFB Ser. 3072, Class SB, 22.63s, 2035 49,178 73,870 IFB Ser. 3249, Class PS, 21.357s, 2036 58,273 84,386 IFB Ser. 3065, Class DC, 19.025s, 2035 70,293 105,605 IFB Ser. 2990, Class LB, 16.234s, 2034 73,470 99,134 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 213,663 27,443 IFB Ser. 3835, Class SC, IO, 6.372s, 2038 792,967 140,760 IFB Ser. 3708, Class SQ, IO, 6.272s, 2040 334,356 44,108 IFB Ser. 3708, Class SA, IO, 6.172s, 2040 575,640 74,390 Ser. 3327, Class IF, IO, zero %, 2037 2,581 — Ser. 3124, Class DO, PO, zero %, 2036 18,368 15,740 FRB Ser. 3326, Class YF, zero %, 2037 1,431 1,315 Federal National Mortgage Association Ser. 06-46, Class OC, PO, zero %, 2036 49,681 44,939 IFB Ser. 06-8, Class HP, 23.49s, 2036 65,696 104,637 IFB Ser. 05-45, Class DA, 23.343s, 2035 87,806 139,401 IFB Ser. 07-53, Class SP, 23.123s, 2037 67,548 102,898 IFB Ser. 05-75, Class GS, 19.369s, 2035 43,365 61,158 IFB Ser. 404, Class S13, IO, 6.106s, 2040 406,090 57,565 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.269s, 2033 142,250 6 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 134,785 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 42,400 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.141s, 2043 2,856,582 21,710 Ser. 07-C1, Class XC, IO, 0.091s, 2049 10,077,707 50,741 Ser. 05-C3, Class XC, IO, 0.081s, 2045 28,620,745 133,710 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 75,000 71,300 Ser. 97-C1, Class X, IO, 1.242s, 2029 70,038 2,131 Ser. 05-C1, Class X1, IO, 0.239s, 2043 2,599,122 35,291 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 9,649 8,298 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.415s, 2038 514,608 69,926 IFB Ser. 11-37, Class SD, IO, 6.365s, 2038 662,286 89,369 IFB Ser. 11-35, Class AS, IO, 5.815s, 2037 454,996 49,073 Ser. 11-140, Class CI, IO, 5s, 2040 1,240,644 169,273 Ser. 10-150, Class WI, IO, 5s, 2038 490,257 62,444 FRB Ser. 07-35, Class UF, zero %, 2037 1,378 1,356 Greenpoint Mortgage Funding Trust FRB Ser. 06-AR1, Class GA1B, 0.464s, 2036 979,282 492,089 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 61,000 60,156 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 46,817 47,014 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 40,993 41,300 Ser. 06-GG6, Class XC, IO, 0.073s, 2038 2,101,461 3,818 MORTGAGE-BACKED SECURITIES (4.1%)* cont. Principal amount Value Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.535s, 2036 $310,858 $166,713 FRB Ser. 06-8, Class 2A1A, 0.477s, 2036 503,505 295,809 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR3, Class 2A1A, 2.715s, 2036 555,258 260,971 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.494s, 2037 401,158 161,466 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.657s, 2041 F 83,000 76,901 Ser. 06-LDP8, Class X, IO, 0.555s, 2045 2,005,399 40,796 Ser. 07-LDPX, Class X, IO, 0.327s, 2049 3,240,220 37,619 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 3,712 3,716 Ser. 05-CB12, Class X1, IO, 0.109s, 2037 2,529,023 20,424 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 33,442 Ser. 99-C1, Class G, 6.41s, 2031 37,135 32,400 Ser. 98-C4, Class H, 5.6s, 2035 50,000 54,104 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 F 123,000 125,104 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.664s, 2038 1,289,573 32,422 Ser. 06-C7, Class XCL, IO, 0.287s, 2038 2,275,353 40,180 Ser. 05-C2, Class XCL, IO, 0.263s, 2040 2,700,842 20,834 Ser. 05-C3, Class XCL, IO, 0.259s, 2040 3,582,312 61,594 Ser. 06-C6, Class XCL, IO, 0.207s, 2039 7,497,769 132,763 Ser. 05-C5, Class XCL, IO, 0.188s, 2040 4,663,754 67,554 Ser. 05-C7, Class XCL, IO, 0.114s, 2040 3,248,050 17,858 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.834s, 2050 128,000 133,395 Ser. 05-MCP1, Class XC, IO, 0.178s, 2043 2,484,496 25,998 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.885s, 2039 797,190 16,217 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.68s, 2045 458,021 22,901 Ser. 05-C3, Class X, IO, 5.65s, 2044 112,939 6,776 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.745s, 2041 121,401 122,515 Ser. 07-IQ14, Class A2, 5.61s, 2049 63,457 65,733 FRB Ser. 07-HQ12, Class A2, 5.6s, 2049 114,873 116,773 FRB Ser. 07-HQ12, Class A2FL, 0.528s, 2049 98,592 92,677 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.092s, 2042 1,072,694 5,192 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 79,143 79,159 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.739s, 2039 F 181,000 161,587 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 89,000 89,948 Ser. 07-C34, IO, 0.378s, 2046 1,613,700 25,012 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.155s, 2042 3,117,801 28,403 Ser. 06-C26, Class XC, IO, 0.048s, 2045 1,472,363 4,270 Ser. 06-C23, Class XC, IO, 0.047s, 2045 2,528,255 11,478 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.444s, 2036 420,582 154,564 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 4,850 Ser. 05-C1A, Class C, 4.9s, 2036 13,000 13,041 24 Putnam VT Global Asset Allocation Fund MORTGAGE-BACKED SECURITIES (4.1%)* cont. Principal amount Value Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.524s, 2037 $381,317 $204,896 Total mortgage-backed securities (cost $8,009,773) FOREIGN GOVERNMENT BONDS AND NOTES (3.3%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $33,709 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 146,613 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 840,000 779,100 Brazil (Federal Republic of) notes 10s, 2012 BRL 853 479,236 Canada (Government of) bonds 5s, 2037 CAD 600,000 860,678 Canada (Government of) notes 4s, 2017 CAD 1,900,000 2,118,414 Poland (Government of) sr. unsec. bonds 5s, 2022 $115,000 115,525 Switzerland (Government of) bonds 2 1/2s, 2016 CHF 600,000 703,021 Switzerland (Government of) bonds 2s, 2021 CHF 300,000 357,011 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 $400,000 384,000 United Kingdom (Government of) bonds 4s, 2060 GBP 20,000 38,446 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 500,000 829,970 Total foreign government bonds and notes (cost $6,684,535) INVESTMENT COMPANIES (1.0%)* Shares Value Financial Select Sector SPDR Fund S 35,400 $460,200 Gladstone Investment Corp. 2,612 18,989 iShares Russell 2000 Value Index Fund 583 38,268 Market Vectors Gold Miners ETF 588 30,241 SPDR S&P rust S 12,415 1,558,083 Total investment Companies (cost $2,109,603) ASSET-BACKED SECURITIES (0.9%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.444s, 2036 $75,000 $30,147 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.32s, 2033 356,000 310,910 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.028s, 2032 45,963 18,339 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 71,307 34,108 Ser. 96-6, Class M1, 7.95s, 2027 173,000 173,000 Ser. 97-2, Class M1, 7.54s, 2028 183,583 129,885 Ser. 97-6, Class M1, 7.21s, 2029 73,000 63,697 Ser. 93-3, Class B, 6.85s, 2018 4,119 3,717 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.484s, 2036 197,836 85,564 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 31,007 31,077 Oakwood Mortgage Investors, Inc. Ser. 95-B, Class B1, 7.55s, 2021 12,199 9,226 Ser. 98-A, Class M, 6.825s, 2028 31,000 30,304 Ser. 01-E, Class A4, 6.81s, 2031 251,934 199,028 Ser. 01-C, Class A3, 6.61s, 2021 407,351 200,620 Ser. 01-E, Class A3, 5.69s, 2031 124,839 100,370 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.454s, 2037 106,117 66,411 ASSET-BACKED SECURITIES (0.9%)* cont. Principal amount Value SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.504s, 2036 $139,000 $39,519 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.444s, 2036 509,583 275,175 Total asset-backed securities (cost $1,989,810) COMMODITY LINKED NOTES (0.3%)* Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $712,000 $570,445 Total commodity linked notes (cost $712,000) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 $14,523 $12,594 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.51s, 2014 14,618 12,456 First Data Corp. bank term loan FRN 4.294s, 2018 99,303 82,989 First Data Corp. bank term loan FRN Ser. B3, 3.044s, 2014 10,568 9,520 Goodman Global, Inc. bank term loan FRN 9s, 2017 28,636 28,654 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.s, 2014 22,403 22,851 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.5s, 2013 23,350 23,817 Intelsat SA bank term loan FRN 3.391s, 2014 (Luxembourg) 85,000 80,708 National Bedding Co., LLC bank term loan FRN Ser. B, 4 1/8s, 2013 6,330 6,227 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.776s, 2017 130,971 82,766 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 17,604 15,678 West Corp. bank term loan FRN Ser. B2, 2.779s, 2013 3,623 3,591 West Corp. bank term loan FRN Ser. B5, 4.613s, 2016 8,811 8,737 Total senior loans (cost $428,388) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. S 690 $37,346 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,280 24,602 General Motors Co. Ser. B, $2.375 cv. pfd. 943 32,416 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 140 70 Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 21,394 Total convertible preferred stocks (cost $271,350) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 83 $59,498 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,540 49,124 Total preferred stocks (cost $110,524) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $21,000 $19,793 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 8,603 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (0s, 3/1/16) 2026 †† 35,000 25,813 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 22,000 23,953 Total convertible bonds and notes (cost $76,076) Putnam VT Global Asset Allocation Fund 25 MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,760 4.071s, 1/1/14 50,000 51,436 Total municipal bonds and notes (cost $70,000) WARRANTS (—%)* † Expiration date Strike price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 7,932 $1,904 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (31.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 13,743,973 $13,743,973 Putnam Money Market Liquidity Fund 0.05% e 34,125,454 34,125,454 SSgA Prime Money Market Fund 0.08% P 3,460,000 3,460,000 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.127% to 0.136%, February 16, 2012 $900,000 899,851 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, January 30, 2012 5,216,000 5,215,202 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 ## $411,000 410,577 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.106%, November 15, 2012 # ## 3,350,000 3,347,421 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, October 18, 2012 ## 1,791,000 1,789,779 U.S. Treasury Bills with effective yields ranging from 0.089% to 0.093%, August 23, 2012 # ## 642,000 641,709 U.S. Treasury Bills with effective yields ranging from 0.080% to 0.082%, July 26, 2012 # 32,000 31,990 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 # ## 2,235,000 2,234,812 U.S. Treasury Bills with effective yields ranging from 0.062% to 0.083%, February 9, 2012 # ## 269,000 268,975 Total short-term investments (cost $66,168,284) Total investments (cost $240,008,986) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $208,894,523. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $22,627, or less than 0.1% of net assets. ‡‡Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $107,856,096 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 26 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $99,067,114) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/18/12 $742,906 $741,199 $1,707 Brazilian Real Buy 1/18/12 4,115 4,104 11 Brazilian Real Sell 1/18/12 4,115 4,259 144 British Pound Sell 1/18/12 436,030 441,291 5,261 Canadian Dollar Sell 1/18/12 943,780 944,107 327 Chilean Peso Buy 1/18/12 9,196 9,181 15 Chilean Peso Sell 1/18/12 9,196 9,277 81 Czech Koruna Sell 1/18/12 27,851 29,188 1,337 Euro Sell 1/18/12 3,142,837 3,283,735 140,898 Hungarian Forint Buy 1/18/12 64,353 69,271 (4,918) Japanese Yen Sell 1/18/12 139,856 138,628 (1,228) Mexican Peso Sell 1/18/12 787 5,701 4,914 Norwegian Krone Sell 1/18/12 516,336 532,010 15,674 Russian Ruble Buy 1/18/12 13,802 14,343 (541) Russian Ruble Sell 1/18/12 13,802 13,860 58 Singapore Dollar Buy 1/18/12 140,235 139,821 414 Singapore Dollar Sell 1/18/12 140,235 142,109 1,874 South African Rand Buy 1/18/12 86,528 87,164 (636) South Korean Won Sell 1/18/12 271,386 277,308 5,922 Swedish Krona Sell 1/18/12 377,066 383,326 6,260 Swiss Franc Buy 1/18/12 123,845 123,564 281 Taiwan Dollar Buy 1/18/12 194,511 195,060 (549) Turkish Lira Sell 1/18/12 32,411 33,533 1,122 Barclays Bank PLC Australian Dollar Buy 1/18/12 72,504 67,987 4,517 Brazilian Real Buy 1/18/12 276,638 276,505 133 Brazilian Real Sell 1/18/12 276,638 284,842 8,204 British Pound Buy 1/18/12 475,006 480,559 (5,553) Canadian Dollar Buy 1/18/12 32,284 32,297 (13) Chilean Peso Buy 1/18/12 37,423 37,682 (259) Chilean Peso Sell 1/18/12 37,423 37,317 (106) Czech Koruna Buy 1/18/12 96,163 100,964 (4,801) Euro Buy 1/18/12 295,632 314,749 (19,117) Hong Kong Dollar Buy 1/18/12 538,336 538,270 66 Hungarian Forint Sell 1/18/12 67,119 74,692 7,573 Indian Rupee Buy 1/18/12 1,865 1,808 57 Indian Rupee Sell 1/18/12 1,865 1,927 62 Japanese Yen Buy 1/18/12 976,808 968,470 8,338 Malaysian Ringgit Buy 1/18/12 53,452 53,342 110 Malaysian Ringgit Sell 1/18/12 53,452 54,220 768 Mexican Peso Buy 1/18/12 1,790 3,166 (1,376) New Zealand Dollar Buy 1/18/12 13,299 13,316 (17) New Zealand Dollar Sell 1/18/12 13,299 13,149 (150) Norwegian Krone Buy 1/18/12 186,178 184,025 2,153 Polish Zloty Sell 1/18/12 195,797 201,229 5,432 Russian Ruble Buy 1/18/12 58,190 58,499 (309) Russian Ruble Sell 1/18/12 58,190 60,308 2,118 Singapore Dollar Buy 1/18/12 95,597 95,317 280 Singapore Dollar Sell 1/18/12 95,597 96,877 1,280 South Korean Won Sell 1/18/12 8,829 9,015 186 Swedish Krona Sell 1/18/12 108,322 110,122 1,800 Swiss Franc Buy 1/18/12 195,404 194,482 922 Swiss Franc Sell 1/18/12 195,404 200,507 5,103 Putnam VT Global Asset Allocation Fund 2 7 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $99,067,114) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Taiwan Dollar Sell 1/18/12 $78,466 $78,727 $261 Thai Baht Buy 1/18/12 2,137 2,123 14 Thai Baht Sell 1/18/12 2,137 2,185 48 Turkish Lira Buy 1/18/12 7,997 8,276 (279) Citibank, N.A. Australian Dollar Sell 1/18/12 82,409 82,209 (200) Brazilian Real Sell 1/18/12 504,916 506,409 1,493 British Pound Buy 1/18/12 3,245,535 3,284,968 (39,433) Canadian Dollar Sell 1/18/12 902,763 903,769 1,006 Chilean Peso Buy 1/18/12 2,565 2,579 (14) Chilean Peso Sell 1/18/12 2,565 2,567 2 Czech Koruna Buy 1/18/12 8,610 9,044 (434) Danish Krone Buy 1/18/12 151,021 144,634 6,387 Euro Sell 1/18/12 373,423 389,276 15,853 Hungarian Forint Buy 1/18/12 28,863 31,098 (2,235) Japanese Yen Buy 1/18/12 1,472,891 1,460,657 12,234 Mexican Peso Buy 1/18/12 191,033 196,611 (5,578) Mexican Peso Sell 1/18/12 192,536 192,396 (140) New Zealand Dollar Buy 1/18/12 58,639 57,983 656 New Zealand Dollar Sell 1/18/12 58,639 58,684 45 Norwegian Krone Sell 1/18/12 703 723 20 Polish Zloty Sell 1/18/12 180,689 186,392 5,703 Singapore Dollar Buy 1/18/12 162,901 165,078 (2,177) Singapore Dollar Sell 1/18/12 162,901 162,426 (475) South African Rand Buy 1/18/12 53,405 53,827 (422) South Korean Won Buy 1/18/12 85,672 87,697 (2,025) Swedish Krona Buy 1/18/12 99,218 100,880 (1,662) Swiss Franc Sell 1/18/12 332,240 337,468 5,228 Taiwan Dollar Sell 1/18/12 150,924 151,576 652 Turkish Lira Buy 1/18/12 68,978 71,471 (2,493) Credit Suisse AG Australian Dollar Sell 1/18/12 493,534 493,356 (178) Brazilian Real Buy 1/18/12 4,809 4,804 5 Brazilian Real Sell 1/18/12 4,809 4,951 142 British Pound Buy 1/18/12 68,479 69,310 (831) Canadian Dollar Sell 1/18/12 273,086 268,952 (4,134) Chilean Peso Buy 1/18/12 10,738 10,801 (63) Chilean Peso Sell 1/18/12 10,738 10,734 (4) Czech Koruna Buy 1/18/12 1,215 1,276 (61) Euro Sell 1/18/12 424,291 433,814 9,523 Hungarian Forint Sell 1/18/12 14,431 18,242 3,811 Indian Rupee Buy 1/18/12 110,229 107,142 3,087 Indian Rupee Sell 1/18/12 110,229 113,832 3,603 Japanese Yen Sell 1/18/12 1,248,105 1,237,372 (10,733) Malaysian Ringgit Buy 1/18/12 79,894 79,837 57 Malaysian Ringgit Sell 1/18/12 79,894 80,913 1,019 Mexican Peso Buy 1/18/12 5,476 5,444 32 Norwegian Krone Sell 1/18/12 170,034 175,232 5,198 Polish Zloty Sell 1/18/12 228,705 235,259 6,554 Russian Ruble Buy 1/18/12 5,612 5,815 (203) Russian Ruble Sell 1/18/12 5,612 5,637 25 Singapore Dollar Buy 1/18/12 43,944 44,496 (552) 28 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $99,067,114) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Singapore Dollar Sell 1/18/12 $43,944 $43,814 $(130) South African Rand Sell 1/18/12 26,499 26,684 185 South Korean Won Sell 1/18/12 134,071 136,851 2,780 Swedish Krona Sell 1/18/12 757,008 769,543 12,535 Swiss Franc Sell 1/18/12 475,892 485,136 9,244 Taiwan Dollar Sell 1/18/12 309,264 310,086 822 Turkish Lira Buy 1/18/12 6,472 6,705 (233) Deutsche Bank AG Australian Dollar Buy 1/18/12 560,626 558,333 2,293 Brazilian Real Buy 1/18/12 112,108 116,233 (4,125) Brazilian Real Sell 1/18/12 112,108 111,905 (203) British Pound Buy 1/18/12 9,938 10,058 (120) Canadian Dollar Buy 1/18/12 50,633 50,653 (20) Chilean Peso Buy 1/18/12 75,550 75,619 (69) Chilean Peso Sell 1/18/12 75,550 76,213 663 Czech Koruna Buy 1/18/12 40,461 42,389 (1,928) Euro Sell 1/18/12 814,282 847,506 33,224 Hungarian Forint Sell 1/18/12 179,297 192,693 13,396 Malaysian Ringgit Buy 1/18/12 31,138 31,589 (451) Malaysian Ringgit Sell 1/18/12 31,138 31,143 5 Mexican Peso Buy 1/18/12 8,962 12,540 (3,578) New Zealand Dollar Buy 1/18/12 120,623 118,747 1,876 New Zealand Dollar Sell 1/18/12 120,623 120,738 115 Norwegian Krone Sell 1/18/12 213,905 220,418 6,513 Polish Zloty Sell 1/18/12 220,630 227,624 6,994 Singapore Dollar Buy 1/18/12 149,718 151,679 (1,961) Singapore Dollar Sell 1/18/12 149,718 149,270 (448) South Korean Won Sell 1/18/12 70,951 72,528 1,577 Swedish Krona Buy 1/18/12 216,267 219,951 (3,684) Swiss Franc Buy 1/18/12 611,876 636,380 (24,504) Taiwan Dollar Sell 1/18/12 19,194 19,264 70 Turkish Lira Sell 1/18/12 58,140 59,973 1,833 Goldman Sachs International Australian Dollar Buy 1/18/12 331,065 330,285 780 British Pound Buy 1/18/12 196,120 198,499 (2,379) Canadian Dollar Sell 1/18/12 596,511 597,016 505 Chilean Peso Buy 1/18/12 45,666 45,983 (317) Chilean Peso Sell 1/18/12 45,666 45,633 (33) Euro Sell 1/18/12 3,396,920 3,539,974 143,054 Hungarian Forint Buy 1/18/12 15,123 16,246 (1,123) Japanese Yen Sell 1/18/12 2,269,665 2,249,462 (20,203) Norwegian Krone Sell 1/18/12 34,896 35,915 1,019 Polish Zloty Buy 1/18/12 16,005 16,481 (476) South African Rand Buy 1/18/12 31,368 31,596 (228) Swedish Krona Buy 1/18/12 141,197 144,195 (2,998) Swiss Franc Buy 1/18/12 63,892 63,598 294 Swiss Franc Sell 1/18/12 63,892 65,512 1,620 HSBC Bank USA, National Association Australian Dollar Sell 1/18/12 1,076,851 1,073,290 (3,561) British Pound Sell 1/18/12 3,542,433 3,585,428 42,995 Canadian Dollar Sell 1/18/12 263,175 263,528 353 Euro Buy 1/18/12 187,165 194,996 (7,831) Putnam VT Global Asset Allocation Fund 29 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $99,067,114) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Indian Rupee Buy 1/18/12 $73,630 $75,845 $(2,215) Indian Rupee Sell 1/18/12 73,630 75,661 2,031 Japanese Yen Sell 1/18/12 258,659 256,434 (2,225) New Zealand Dollar Sell 1/18/12 274,998 275,172 174 Norwegian Krone Buy 1/18/12 579,159 596,948 (17,789) Singapore Dollar Buy 1/18/12 621,923 626,128 (4,205) South Korean Won Buy 1/18/12 74,374 75,889 (1,515) Swedish Krona Sell 1/18/12 252,278 256,655 4,377 Swiss Franc Sell 1/18/12 131,938 119,421 (12,517) Taiwan Dollar Sell 1/18/12 113,411 113,821 410 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/18/12 1,067,742 1,062,683 5,059 Brazilian Real Buy 1/18/12 64,818 64,756 62 Brazilian Real Sell 1/18/12 64,818 66,928 2,110 British Pound Buy 1/18/12 828,115 837,119 (9,004) Canadian Dollar Sell 1/18/12 9,813 9,825 12 Chilean Peso Buy 1/18/12 10,251 10,255 (4) Chilean Peso Sell 1/18/12 10,251 10,338 87 Czech Koruna Sell 1/18/12 112,893 118,601 5,708 Euro Buy 1/18/12 976,595 1,027,358 (50,763) Hong Kong Dollar Sell 1/18/12 1,047,481 1,047,400 (81) Hungarian Forint Buy 1/18/12 1,519 408 1,111 Japanese Yen Buy 1/18/12 1,770,618 1,755,346 15,272 Malaysian Ringgit Buy 1/18/12 7,217 7,222 (5) Malaysian Ringgit Sell 1/18/12 7,217 7,323 106 Mexican Peso Buy 1/18/12 5,777 3,598 2,179 New Zealand Dollar Buy 1/18/12 98,925 99,078 (153) New Zealand Dollar Sell 1/18/12 98,925 97,804 (1,121) Norwegian Krone Buy 1/18/12 188,351 194,066 (5,715) Polish Zloty Buy 1/18/12 314,144 324,446 (10,302) Russian Ruble Buy 1/18/12 13,802 14,302 (500) Russian Ruble Sell 1/18/12 13,802 13,858 56 Singapore Dollar Sell 1/18/12 997,221 1,006,565 9,344 South African Rand Buy 1/18/12 104,239 105,051 (812) South Korean Won Buy 1/18/12 87,780 89,799 (2,019) Swedish Krona Buy 1/18/12 274,538 279,173 (4,635) Swiss Franc Buy 1/18/12 35,460 36,398 (938) Swiss Franc Sell 1/18/12 35,460 35,291 (169) Taiwan Dollar Sell 1/18/12 94,680 94,992 312 Thai Baht Buy 1/18/12 709 725 (16) Thai Baht Sell 1/18/12 709 705 (4) Turkish Lira Sell 1/18/12 85,131 88,136 3,005 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/12 973,385 971,194 2,191 Brazilian Real Buy 1/18/12 62,306 62,236 70 Brazilian Real Sell 1/18/12 62,306 64,370 2,064 British Pound Sell 1/18/12 6,598,525 6,676,717 78,192 Canadian Dollar Buy 1/18/12 162,203 162,257 (54) Chilean Peso Buy 1/18/12 1,395 1,394 1 Chilean Peso Sell 1/18/12 1,395 1,404 9 Czech Koruna Sell 1/18/12 10,240 10,749 509 Euro Buy 1/18/12 2,354,572 2,449,915 (95,343) 30 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $99,067,114) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Hungarian Forint Sell 1/18/12 $81,104 $87,224 $6,120 Indian Rupee Buy 1/18/12 138,031 138,363 (332) Indian Rupee Sell 1/18/12 138,031 142,404 4,373 Japanese Yen Buy 1/18/12 1,332,684 1,321,615 11,069 Malaysian Ringgit Buy 1/18/12 70,250 71,248 (998) Malaysian Ringgit Sell 1/18/12 70,250 70,194 (56) Mexican Peso Sell 1/18/12 752 1,869 1,117 New Zealand Dollar Buy 1/18/12 16,410 16,225 185 New Zealand Dollar Sell 1/18/12 16,410 16,411 1 Norwegian Krone Buy 1/18/12 314,147 323,364 (9,217) Polish Zloty Sell 1/18/12 45,643 47,182 1,539 Russian Ruble Buy 1/18/12 5,615 5,831 (216) Russian Ruble Sell 1/18/12 5,615 5,646 31 Singapore Dollar Buy 1/18/12 306,297 305,392 905 Singapore Dollar Sell 1/18/12 306,297 310,395 4,098 South African Rand Sell 1/18/12 219,874 221,544 1,670 South Korean Won Sell 1/18/12 60,127 61,368 1,241 Swedish Krona Buy 1/18/12 445,138 452,966 (7,828) Swiss Franc Buy 1/18/12 486,540 484,387 2,153 Swiss Franc Sell 1/18/12 486,540 499,601 13,061 Taiwan Dollar Buy 1/18/12 309,072 310,417 (1,345) Turkish Lira Sell 1/18/12 12,680 13,148 468 State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 1,039,353 1,036,179 3,174 Brazilian Real Buy 1/18/12 409,960 409,119 841 Brazilian Real Sell 1/18/12 409,960 422,118 12,158 British Pound Sell 1/18/12 407,303 410,514 3,211 Canadian Dollar Sell 1/18/12 754,494 752,022 (2,472) Czech Koruna Sell 1/18/12 149,602 156,893 7,291 Euro Buy 1/18/12 1,192,883 1,250,490 (57,607) Hungarian Forint Sell 1/18/12 199,898 214,510 14,612 Indonesian Rupiah Sell 1/18/12 77,068 77,381 313 Japanese Yen Buy 1/18/12 9,628 8,877 751 Malaysian Ringgit Buy 1/18/12 28,648 29,070 (422) Malaysian Ringgit Sell 1/18/12 28,648 28,553 (95) Mexican Peso Buy 1/18/12 167,440 167,322 118 Mexican Peso Sell 1/18/12 167,440 172,228 4,788 Norwegian Krone Sell 1/18/12 476,677 491,064 14,387 Polish Zloty Buy 1/18/12 117,189 120,893 (3,704) Russian Ruble Buy 1/18/12 13,802 14,352 (550) Russian Ruble Sell 1/18/12 13,802 13,890 88 Singapore Dollar Buy 1/18/12 102,073 103,397 (1,324) Singapore Dollar Sell 1/18/12 102,073 101,769 (304) South African Rand Sell 1/18/12 47,262 47,595 333 South Korean Won Sell 1/18/12 58,937 60,026 1,089 Swedish Krona Buy 1/18/12 566,340 577,433 (11,093) Swiss Franc Buy 1/18/12 359,820 358,165 1,655 Swiss Franc Sell 1/18/12 359,820 368,987 9,167 Taiwan Dollar Sell 1/18/12 129,388 129,805 417 Thai Baht Buy 1/18/12 28,372 29,072 (700) Thai Baht Sell 1/18/12 28,372 28,353 (19) Turkish Lira Sell 1/18/12 40,461 41,887 1,426 Putnam VT Global Asset Allocation Fund 31 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $99,067,114) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 1/18/12 $265,812 $263,671 $2,141 Brazilian Real Buy 1/18/12 261,355 270,042 (8,687) Brazilian Real Sell 1/18/12 261,355 261,076 (279) British Pound Buy 1/18/12 6,203,023 6,278,233 (75,210) Canadian Dollar Sell 1/18/12 1,634,492 1,634,895 403 Czech Koruna Sell 1/18/12 132,093 138,567 6,474 Euro Buy 1/18/12 2,477,018 2,572,736 (95,718) Hungarian Forint Buy 1/18/12 138,910 147,550 (8,640) Indian Rupee Buy 1/18/12 195,418 202,315 (6,897) Indian Rupee Sell 1/18/12 195,418 189,737 (5,681) Japanese Yen Sell 1/18/12 1,284,323 1,273,179 (11,144) Mexican Peso Buy 1/18/12 2,090 5,384 (3,294) New Zealand Dollar Buy 1/18/12 22,009 21,762 247 New Zealand Dollar Sell 1/18/12 22,009 22,043 34 Norwegian Krone Buy 1/18/12 991,409 1,018,411 (27,002) Polish Zloty Buy 1/18/12 116,813 120,481 (3,668) Russian Ruble Buy 1/18/12 5,615 5,841 (226) Russian Ruble Sell 1/18/12 5,615 5,644 29 Singapore Dollar Buy 1/18/12 96,677 97,955 (1,278) Singapore Dollar Sell 1/18/12 96,677 96,395 (282) South African Rand Sell 1/18/12 201,471 203,113 1,642 South Korean Won Buy 1/18/12 122,475 125,178 (2,703) Swedish Krona Sell 1/18/12 891,090 906,073 14,983 Swiss Franc Sell 1/18/12 513,908 531,722 17,814 Taiwan Dollar Buy 1/18/12 178,574 179,222 (648) Thai Baht Buy 1/18/12 2,128 2,115 13 Thai Baht Sell 1/18/12 2,128 2,178 50 Turkish Lira Sell 1/18/12 4,209 4,357 148 Westpac Banking Corp. Australian Dollar Sell 1/18/12 1,916,543 1,901,071 (15,472) British Pound Sell 1/18/12 656,374 664,290 7,916 Canadian Dollar Buy 1/18/12 357,180 357,725 (545) Euro Sell 1/18/12 386,431 402,681 16,250 Japanese Yen Sell 1/18/12 1,152,812 1,143,289 (9,523) New Zealand Dollar Buy 1/18/12 75,049 75,138 (89) New Zealand Dollar Sell 1/18/12 75,049 74,200 (849) Norwegian Krone Sell 1/18/12 310,169 319,623 9,454 Swedish Krona Sell 1/18/12 274,680 279,383 4,703 Swiss Franc Buy 1/18/12 298,164 306,038 (7,874) Swiss Franc Sell 1/18/12 298,164 296,748 (1,416) Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 contracts Value date (depreciation) Amsterdam Exchange Index (Short) 9 $729,763 Jan-12 $(9,299) Australian Government Treasury Bond 3 yr (Short) 7 775,646 Mar-12 1,038 Australian Government Treasury Bond 10 yr (Long) 4 486,423 Mar-12 4,661 Australian Government Treasury Bond 10 yr (Short) 2 243,212 Mar-12 (2,442) Canadian Government Bond 10 yr (Short) 31 4,072,677 Mar-12 (44,260) FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 cont. contracts Value date (depreciation) DAX Index (Short) 4 $763,608 Mar-12 $(8,490) Euro STOXX 50 Index (Long) 51 1,523,436 Mar-12 24,934 Euro STOXX 50 Index (Short) 240 7,169,112 Mar-12 (132,790) Euro-Bobl 5 yr (Long) 1 161,924 Mar-12 2,546 Euro-Bund 10 yr (Long) 7 1,259,668 Mar-12 25,254 Euro-Bund 10 yr (Short) 2 359,905 Mar-12 (10,813) Euro-CAC 40 Index (Long) 54 2,212,353 Jan-12 52,548 Euro-Schatz 2 yr (Short) 6 856,846 Mar-12 (2,589) 32 Putnam VT Global Asset Allocation Fund FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 cont. contracts Value date (depreciation) Euro-Swiss Franc 3 Month (Short) 17 $4,529,171 Dec-12 ($70,058) Euro-Swiss Franc 3 Month (Short) 17 4,528,718 Jun-12 (53,583) Euro-Swiss Franc 3 Month (Short) 17 4,526,003 Mar-12 (40,275) FTSE 100 Index (Short) 33 2,837,145 Mar-12 (40,064) Japanese Government Bond 10 yr (Short) 1 1,850,201 Mar-12 (8,840) Japanese Government Bond 10 yr Mini (Long) 16 2,962,401 Mar-12 15,923 MSCI EAFE Index Mini (Long) 10 704,700 Mar-12 9,530 NASDAQ 100 Index E-Mini (Short) 68 3,093,320 Mar-12 58,548 OMXS 30 Index (Short) 66 948,467 Jan-12 (31,839) Russell 2000 Index Mini (Long) 22 1,625,360 Mar-12 (643) Russell 2000 Index Mini (Short) 26 1,920,880 Mar-12 11,388 S&P 500 Index (Long) 6 1,878,900 Mar-12 (8,498) S&P 500 Index E-Mini (Long) 353 22,108,390 Mar-12 (100,429) S&P 500 Index E-Mini (Short) 268 16,784,840 Mar-12 41,334 S&P Mid Cap 400 Index E-Mini (Long) 94 8,246,620 Mar-12 (76,045) SGX MSCI Singapore Index (Short) 9 416,746 Jan-12 6,758 SPI 200 Index (Short) 10 1,027,659 Mar-12 39,332 Tokyo Price Index (Short) 42 3,972,457 Mar-12 61,415 FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/11 cont. contracts Value date (depreciation) U.K. Gilt 10 yr (Short) 4 $726,493 Mar-12 $(11,689) U.S. Treasury Bond 30 yr (Long) 69 9,992,063 Mar-12 107,025 U.S. Treasury Bond 30 yr (Long) 9 1,441,688 Mar-12 16,717 U.S. Treasury Bond 30 yr (Short) 1 160,188 Mar-12 (1,057) U.S. Treasury Note 2 yr (Long) 171 37,713,516 Mar-12 11,878 U.S. Treasury Note 2 yr (Short) 26 5,734,219 Mar-12 (2,081) U.S. Treasury Note 5 yr (Long) 39 4,807,055 Mar-12 27,348 U.S. Treasury Note 5 yr (Short) 10 1,232,578 Mar-12 (7,050) U.S. Treasury Note 10 yr (Short) 37 4,851,625 Mar-12 (39,630) Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. $1,966,000 May-12/5.51 $608,261 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 1,966,000 May-12/5.51 10 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $1,510,000 $— 11/25/21 3 month USD-LIBOR-BBA 2.16% $21,442 945,000 — 8/31/13 0.509% 3 month 1,936 USD-LIBOR-BBA Citibank, N.A. 100,000 — 7/8/41 3 month USD-LIBOR-BBA 4.0425% 32,196 2,900,000 — 8/5/16 1.505% 3 month (62,724) USD-LIBOR-BBA 200,000 — 8/5/41 3.5875% 3 month (44,367) USD-LIBOR-BBA 1,900,000 — 9/9/16 1.1925% 3 month (8,750) USD-LIBOR-BBA 500,000 — 9/9/41 3 month USD-LIBOR-BBA 3.05% 51,912 8,027,000 — 12/15/13 0.681% 3 month 6,143 USD-LIBOR-BBA 19,414,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (14,857) 3,089,000 — 12/19/21 2.0805% 3 month (15,790) USD-LIBOR-BBA Credit Suisse International 2,047,700 (588) 5/27/21 3.21% 3 month (228,004) USD-LIBOR-BBA 2,000,000 — 10/7/13 3 month USD-LIBOR-BBA 0.636% (1,645) Putnam VT Global Asset Allocation Fund 33 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $4,700,000 $— 10/7/16 1.31% 3 month $(38,447) USD-LIBOR-BBA 300,000 — 10/7/41 3 month USD-LIBOR-BBA 2.675% 6,224 9,700,000 — 11/17/13 3 month USD-LIBOR-BBA 0.7125% 2,250 1,900,000 — 12/7/16 1.31875% 3 month (10,523) USD-LIBOR-BBA 5,200,000 — 12/7/13 3 month USD-LIBOR-BBA 0.68875% (2,764) MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 8,645 Deutsche Bank AG $10,503,300 (27,689) 3/10/19 3.58% 3 month (1,513,480) USD-LIBOR-BBA 1,200,000 — 10/7/21 3 month USD-LIBOR-BBA 2.133% 18,361 25,564,300 38,903 7/18/21 3 month USD-LIBOR-BBA 3.04% 2,761,022 1,437,400 (2,204) 7/18/21 3.04% 3 month (155,261) USD-LIBOR-BBA 18,175,100 26,507 7/18/25 3 month USD-LIBOR-BBA 3.47% 2,791,089 900,000 — 11/7/21 3 month USD-LIBOR-BBA 2.23% 19,845 300,000 — 11/7/41 3 month USD-LIBOR-BBA 2.8825% 18,924 500,000 — 12/7/21 3 month USD-LIBOR-BBA 2.188% 7,964 100,000 — 12/7/41 3 month USD-LIBOR-BBA 2.717% 2,569 11,968,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (12,776) 1,086,000 — 12/21/16 3 month USD-LIBOR-BBA 1.257% 1,994 MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 10,090 Goldman Sachs International $8,840,000 3,543 7/20/16 1.79% 3 month (317,133) USD-LIBOR-BBA 21,937,300 (39,393) 8/11/16 1.44% 3 month (437,913) USD-LIBOR-BBA 3,200,000 — 11/18/13 3 month USD-LIBOR-BBA 0.725% 1,361 1,478,700 4,274 5/9/21 3.3% 3 month (173,994) USD-LIBOR-BBA 1,750,900 11,187 5/9/41 4.09% 3 month (545,350) USD-LIBOR-BBA 1,878,700 5,332 5/9/20 3.15% 3 month (195,483) USD-LIBOR-BBA 19,472,000 — 11/30/21 2.2475% 3 month (426,834) USD-LIBOR-BBA JPMorgan Chase Bank, N.A. 784,800 2,413 2/18/41 4.43% 3 month (309,912) USD-LIBOR-BBA 200,000 — 6/10/41 3.933% 3 month (56,355) USD-LIBOR-BBA 115,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 1,815 10,864,000 — 12/12/13 3 month USD-LIBOR-BBA 0.659% (12,626) CAD 500,000 — 9/22/21 3 month CAD-BA-CDOR 2.27% 6,611 JPY 56,400,000 E — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 29,860 JPY 75,800,000 E — 7/28/39 2.40% 6 month (16,384) JPY-LIBOR-BBA MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 1,648 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE- 6,491 BANXICO MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 1,107 Total E See Note 1 to the financial statements regarding extended effective dates. 34 Putnam VT Global Asset Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Bank of America, N.A. baskets 60,074 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of $(543,880) common stocks Barclays Bank PLC $1,070,296 1/12/41 4.50% (1 month Synthetic TRS Index (6,015) USD-LIBOR) 4.50% 30 year Fannie Mae pools 412,733 1/12/41 5.00% (1 month Synthetic TRS Index (1,697) USD-LIBOR) 5.00% 30 year Fannie Mae pools 245,337 1/12/40 4.50% (1 month Synthetic MBX Index 1,234 USD-LIBOR) 4.50% 30 year Fannie Mae pools 430,821 1/12/41 5.00% (1 month Synthetic MBX Index 2,276 USD-LIBOR) 5.00% 30 year Fannie Mae pools 25,661 1/12/41 4.50% (1 month Synthetic MBX Index 125 USD-LIBOR) 4.50% 30 year Fannie Mae pools 211,300 1/12/41 5.00% (1 month Synthetic MBX Index 1,116 USD-LIBOR) 5.00% 30 year Fannie Mae pools 38,905 1/12/41 4.50% (1 month Synthetic MBX Index 189 USD-LIBOR) 4.50% 30 year Fannie Mae pools 43,241 1/12/40 5.00% (1 month Synthetic MBX Index 195 USD-LIBOR) 5.00% 30 year Fannie Mae pools 140,369 1/12/40 5.00% (1 month Synthetic MBX Index 632 USD-LIBOR) 5.00% 30 year Fannie Mae pools 101,784 1/12/40 5.00% (1 month Synthetic MBX Index 458 USD-LIBOR) 5.00% 30 year Fannie Mae pools 367,925 1/12/41 5.00% (1 month Synthetic TRS Index (2,433) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 29,271 1/12/40 (5.00%) 1 month Synthetic TRS Index 248 USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 83,040 1/12/41 5.00% (1 month Synthetic MBX Index 439 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 154 4/11/12 (3 month USD-LIBOR-BBA A basket (CGPUTQL1) 958,988 plus 0.10%) of common stocks units 3,437 4/11/12 3 month USD-LIBOR-BBA Russell 2000 Total (632,966) minus 0.05% Return Index units 143 4/11/12 3 month USD-LIBOR-BBA Russell 2000 Total (26,183) minus 0.05% Return Index units 43 4/11/12 3 month USD-LIBOR-BBA Russell 1000 Total (7,919) minus 0.05% Return Index Credit Suisse International $684,043 1/12/41 4.50% (1 month Synthetic MBX Index 1,831 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools JPMorgan Chase Bank, N.A. shares 122,265 10/22/12 (3 month USD-LIBOR-BBA iShares MSCI Emerging 59,906 plus 0.04%) Markets Index Total Putnam VT Global Asset Allocation Fund 35 CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/11 Fixed payments Swap counterparty/ Upfront premium Notional Termination received (paid) by Unrealized Referenced debt* Rating*** received (paid)** amount date fund per annum appreciation Barclays Bank PLC DJ CDX NA HY Series 17 Version 1 Index B+/P $16,988 $176,400 12/20/16 500 bp $4,888 DJ CDX NA IG Series 17 Index BBB+/P 11,881 1,200,000 12/20/16 100 bp 1,313 DJ CDX NA IG Series 17 Index BBB+/P 5,931 545,000 12/20/16 100 bp 1,132 Credit Suisse International DJ CDX NA HY Series 17 Version 1 Index B+/P 438,244 4,321,800 12/20/16 500 bp 141,797 Deutsche Bank AG DJ CDX NA HY Series 17 Version 1 Index B+/P 776,265 7,245,140 12/20/16 500 bp 279,297 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 90,000 9/20/13 715 bp 9,766 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 477 bp 6,494 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 535 bp 8,104 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 2,621 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+/P 296,336 2,922,360 12/20/16 500 bp 96,428 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2011. Securities rated by Putnam are indicated by “/P.” 36 Putnam VT Global Asset Allocation Fund ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,573,942 $1,912,914 $8,518 Capital goods 4,508,433 1,777,564 7,085 Communication services 4,269,141 1,241,279 — Conglomerates 1,247,890 314,515 — Consumer cyclicals 9,906,104 2,369,273 146 Consumer staples 7,472,707 2,455,979 644 Energy 8,774,277 1,800,817 — Financials 10,782,789 3,829,101 — Health care 10,025,368 1,922,653 — Technology 17,639,907 724,790 — Transportation 709,767 511,034 — Utilities and power 2,467,669 842,439 — Total common stocks Asset-backed securities — 1,801,097 — Commodity linked notes — 570,445 — Convertible bonds and notes — 78,162 — Convertible preferred stocks — 115,828 — Corporate bonds and notes — 34,467,224 20,640 Foreign government bonds and notes — 6,845,723 — Investment Companies 2,105,781 — — Mortgage-backed securities — 8,573,730 — Municipal bonds and notes — 72,196 — Preferred stocks — 108,622 — Senior loans — 390,588 — U.S. Government and Agency Mortgage Obligations — 26,792,997 — U.S. Treasury Obligations — 21,483 — Warrants — — 1,904 Short-term investments 37,585,454 28,584,289 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $141,394 $— Futures contracts (184,287) — — Written options — (608,271) — Interest rate swap contracts — 1,187,842 — Total return swap contracts — (193,456) — Credit default contracts — (993,805) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 3 7 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $13,360,907 of securities on loan (Note 1): Unaffiliated issuers (identified cost $192,139,559) $201,363,481 Affiliated issuers (identified cost $47,869,427) (Notes 1 and 6) 47,869,427 Cash 22,368 Foreign currency (cost $3,770) (Note 1) 5,013 Dividends, interest and other receivables 1,011,556 Receivable for shares of the fund sold 7,797 Receivable for investments sold 525,877 Unrealized appreciation on swap contracts (Note 1) 7,390,976 Unrealized appreciation on forward currency contracts (Note 1) 943,407 Premium paid on swap contracts (Note 1) 69,874 Total assets Liabilities Payable for variation margin (Note 1) 133,591 Payable for investments purchased 152,335 Payable for purchases of delayed delivery securities (Note 1) 23,386,861 Payable for shares of the fund repurchased 104,923 Payable for compensation of Manager (Note 2) 107,450 Payable for investor servicing fees (Note 2) 13,050 Payable for custodian fees (Note 2) 71,401 Payable for Trustee compensation and expenses (Note 2) 110,340 Payable for administrative services (Note 2) 524 Payable for distribution fees (Note 2) 14,933 Unrealized depreciation on forward currency contracts (Note 1) 802,013 Written options outstanding, at value (premiums received $155,904) (Notes 1 and 3) 608,271 Premium received on swap contracts (Note 1) 1,637,804 Unrealized depreciation on swap contracts (Note 1) 5,822,465 Collateral on securities loaned, at value (Note 1) 13,743,973 Collateral on certain derivative contracts, at value (Note 1) 3,460,000 Other accrued expenses 145,319 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $232,631,497 Undistributed net investment income (Note 1) 942,775 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (34,975,110) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 10,295,361 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $138,270,728 Number of shares outstanding 9,796,639 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.11 Computation of net asset value Class IB Net assets $70,623,795 Number of shares outstanding 4,974,713 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $14.20 The accompanying notes are an integral part of these financial statements. 38 Putnam VT Global Asset Allocation F und Statement of operations Year ended 12/31/11 Investment income Interest (including interest income of $25,081 from investments in affiliated issuers) (Note 6) $4,661,822 Dividends (net of foreign tax of $81,110) 2,432,669 Securities lending (Note 1) 55,110 Total investment income Expenses Compensation of Manager (Note 2) 1,369,949 Investor servicing fees (Note 2) 229,246 Custodian fees (Note 2) 167,535 Trustee compensation and expenses (Note 2) 17,909 Administrative services (Note 2) 6,787 Distribution fees — Class IB (Note 2) 191,359 Auditing 142,273 Other 75,666 Total expenses Expense reduction (Note 2) (10,783) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,392,488 Net realized loss on swap contracts (Note 1) (4,279,290) Net realized gain on futures contracts (Note 1) 2,188,606 Net realized loss on foreign currency transactions (Note 1) (2,259,533) Net realized gain on written options (Notes 1 and 3) 1,179,688 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 370,243 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (12,842,029) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets Operations: Net investment income $4,959,660 $6,196,603 Net realized gain on investments and foreign currency transactions 7,221,959 16,630,694 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (12,471,786) 9,254,842 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,171,729) (9,201,575) Class IB (3,402,380) (4,302,686) Decrease from capital share transactions (Note 4) (19,455,891) (16,194,855) Total increase (decrease) in net assets Net assets: Beginning of year 239,214,690 236,831,667 End of year (including undistributed net investment income of $942,775 and $8,972,704, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 39 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average netassets excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/11 .33 (.33) — f (.68) .88 .88 2.27 131 12/31/10 .38 1.59 (.82) .87 g .87 g 2.75 159 12/31/09 .41 3.12 (.76) .99 h,i .86 h 3.55 h 178 12/31/08 .48 (5.91) (.60) .78 h .78 h 3.31 h 155 12/31/07 .42 .10 (.12) .77 h .77 h 2.49 h 107 Class IB 12/31/11 .29 (.32) (.65) 1.13 1.13 2.02 131 12/31/10 .35 1.60 (.79) 1.12 g 1.12 g 2.50 159 12/31/09 .39 3.15 (.72) 1.24 h,i 1.11 h 3.28 h 178 12/31/08 .44 (5.92) (.56) 1.03 h 1.03 h 3.05 h 155 12/31/07 .38 .11 (.09) 1.02 h 1.02 h 2.23 h 107 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. g Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 12/31/07 0.08 i Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets as of December 31, 2009. The accompanying notes are an integral part of these financial statements. 40 Putnam VT Global Asset Allocation Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Global Asset Allocation Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks long-term return consistent with preservation of capital. The fund invests mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. The fund may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund may also select other investments that do not fall within these asset classes. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery or forward commitment basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Putnam VT Global As set Allocation Fund 4 1 D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund did not have any activity on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/ industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $31,800,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $167,000,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual 42 Putnam VT Global As set Allocation Fund names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. K) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $130,000 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,233,514 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $4,328,584. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $13,360,907. The fund received cash collateral of $13,743,973. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 Putnam VT Global As set Allocation Fund 43 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $33,443,619 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $6,647,677 $— $6,647,677 12/31/16 26,795,942 — 26,795,942 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts, interest on payment-in-kind securities, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,415,480 to decrease undistributed net investment income and $48,145 to increase paid-in-capital, with a decrease to accumulated net realized losses of $2,367,335. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $17,162,051 Unrealized depreciation (9,606,288) Net unrealized appreciation 7,555,763 Undistributed ordinary income 1,705,395 Capital loss carryforward (33,443,619) Cost for federal income tax purposes $241,677,145 S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. T) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.0% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $398 under the expense offset arrangements and by $10,385 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $161, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 44 Putnam VT Global As set Allocation Fund The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $245,691,259 and $275,244,385, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written swap option Written swap option Written equity option Written equity option contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period $40,817,000 $2,492,377 — $— Options opened — — 114,517 130,549 Options exercised (36,885,000) (2,336,473) — — Options expired — Options closed — — (114,517) (130,549) Written options outstanding at the end of the reporting period $3,932,000 $155,904 — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 317,887 $4,640,900 362,574 $4,896,054 471,799 $6,858,367 602,965 $8,512,046 Shares issued in connection with reinvestment of distributions 486,549 7,171,729 676,586 9,201,575 229,117 3,402,380 313,836 4,302,686 804,436 11,812,629 1,039,160 14,097,629 700,916 10,260,747 916,801 12,814,732 Shares repurchased (1,800,526) (26,004,425) (2,006,425) (27,395,256) (1,072,002) (15,524,842) (1,141,522) (15,711,960) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $26,985 Payables $1,020,790 Foreign exchange contracts Receivables 943,407 Payables 802,013 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) 1,326,585* appreciation/(depreciation) 1,619,045* Interest rate contracts Receivables, Net assets — Unrealized Payables, Net assets — Unrealized appreciation/(depreciation) 5,967,222* appreciation/(depreciation) 5,471,030* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT Global As set Allocation Fund 45 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $5,401 $5,401 Foreign exchange contracts — — — (3,277,175) — $(3,277,175) Equity contracts 11,452 (28,188) 1,241,035 — (424,338) $799,961 Interest rate contracts 1,168,236 — 947,571 — (3,860,353) $(1,744,546) Total † For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(286,241) $(286,241) Foreign exchange contracts — — — 388,687 — $388,687 Equity contracts — 28,188 (484,422) — (750,909) $(1,207,143) Interest rate contracts (909,414) — (367,757) — 2,562,194 $1,285,023 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $25,081 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $89,310,347 and $92,899,698, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 46 Putnam VT Global As set Allocation Fund Federal tax information (Unaudited) The fund designated 59.73% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Global As set Allocation Fund 4 7 48 Putnam VT Global As set Allocation Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Global As set Allocation Fund 4 9 This page intentionally left blank. 50 Putnam VT Global As set Allocation Fund This page intentionally left blank. Putnam VT Global Asset Allocation Fund 51 This page intentionally left blank. 52 Putnam VT Global As set Allocation Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Global Asset Allocation Fund 5 3 This report has been prepared for the shareholders H505 of Putnam VT Global Asset Allocation Fund. 272246 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
